Exhibit 10.7

Technology Cross License Agreement

between

Lone Star Technologies, Inc.

And

Hengyang Valin MPM Steel Tube Co., Ltd.


--------------------------------------------------------------------------------




 

Table of Contents

 

 

PAGE NO.

 

 

 

1.

Technical Assistance

2

 

 

 

2.

License Rights

3

 

 

 

3.

Intellectual Property Ownership

4

 

 

 

4.

Intellectual Property Protection for Jointly Developed Intellectual Property

5

 

 

 

5.

Intellectual Property Enforcement

5

 

 

 

6.

Confidentiality and Limited Use

6

 

 

 

7.

Non-Solicitation

7

 

 

 

8.

Fees, Expenses and Payment

7

 

 

 

9.

Representations and Warranties

8

 

 

 

10.

Indemnification

9

 

 

 

11.

Limitation of Liability

9

 

 

 

12.

Term, Termination

10

 

 

 

13.

General

12

 


--------------------------------------------------------------------------------


TECHNOLOGY CROSS LICENSE AGREEMENT
BETWEEN
LONE STAR TECHNOLOGIES, INC.
AND
HENGYANG VALIN MPM STEEL TUBE CO., LTD.

This TECHNOLOGY CROSS LICENSE AGREEMENT (this “Agreement”) is entered into
effective on August 15, 2006 by and between Lone Star Technologies, Inc., a
corporation organized under the laws of the state of Delaware, with offices at
5660 N. Dallas Parkway, Suite 500, Dallas, TX 75248 (“Lone Star”) and Hengyang
Valin MPM Steel Tube Co., Ltd., a company organized under the laws of the
People’s Republic of China, with offices at No. 10 Dali New Village, Zhengxiang
District, Hengyang, Hunan, China (“Valin MPM”).  Each of Lone Star and Valin MPM
may be referred to individually as a (“Party”) or together (the “Parties”).

WHEREAS,

1.                                       Star China Ltd. (“Star China”, an
Affiliate of Lone Star), Valin MPM, Hunan Valin Tube & Wire Joint Stock Co. Ltd.
(“Valin TW”) and Hengyang Valin Steel Tube Co. Ltd. (“Valin ST”) entered into a
Capital Increase Agreement on August 15, 2006 (the “Capital Increase
Agreement”), and Star China, Valin TW and Valin ST entered into a Joint Venture
Contract on August 15, 2006 (the “JV Contract”) (the “Capital Increase
Agreement” and the “JV Contract” are collectively referred  to as the “JV
Agreements” hereinafter).

2.                                       To promote the success of the joint
venture, Lone Star desires to license Valin MPM to use Lone Star Technology as
listed on Schedule A, as well as any improvements or derivative works thereto
created during the Term (the “Lone Star Technology”) and to make available to
Valin MPM, Lone Star Expertise as listed on Schedule B in development of: (a)
manufacturing facilities and manufacturing procedures associated with cold drawn
seamless carbon steel and alloy tubing; (b) heat treat facilities and tube
finishing facilities to provide desired mechanical properties, strength to
weight ratios, dimensional tolerances and surface finishes appropriate for a
wide variety of applications; (c) laboratory testing facilities to confirm
compliance with required mechanical properties and specifications for a wide
range of tubular products, including all sizes and types of oil country tubular
goods, line pipe and hot finished tubes; (d) facilities and methods for
optimizing inventory control and shipping of tubular products; (e) tube

1


--------------------------------------------------------------------------------




reduction mills and facilities for forming hot rolled steel coils; and (f)
manufacturing facilities and manufacturing procedures associated with welded
extended surface tubing for the heat transfer industry.  From time to time Lone
Star may share its expertise with Valin MPM subject to the terms and conditions
of this Agreement.

3.                                       Lone Star desires to grant Valin MPM a
limited non-exclusive license to use the Lone Star Technology (as defined below)
at its manufacturing locations in mainland China and Valin MPM desires to obtain
such license.

4.                                       Valin MPM desires to grant Lone Star a
limited non-exclusive license to use any Valin MPM Improvements (as defined in
Sections 2.1 and 2.2) related to such Lone Star Technology at designated
locations in the United States of America and Lone Star desires to obtain such
license.

NOW THEREFORE, Valin MPM and Lone Star hereby agree to the following terms and
conditions.

1.                Technical Assistance.

From time to time Valin MPM may request Lone Star’s assistance with development
of facilities owned and operated by Valin MPM and/or training on certain Lone
Star processes or products listed on Schedule B and with obtaining API and other
certifications listed on Schedule B for Valin MPM products and processes.  Upon
receipt of such request, the Parties will work with each other in a mutually
cooperative manner to identify related Lone Star Technology and Confidential
Information.  The Parties will also determine the manner in which assistance
and/or training will be provided, including any associated service fees.  The
Parties acknowledge that providing manuals, documentation, specifications or
diagrams to Valin MPM may be not sufficient and Valin MPM may submit questions
to Lone Star regarding Areas of Potential Training as listed on Schedule B.  The
Parties may choose to hold conference calls to discuss the questions raised by
Valin MPM so that Lone Star is able to provide technical assistance within a
reasonable time.  Upon mutual agreement by the Parties, Lone Star may make
certain personnel available to assist Valin MPM at its facilities in China
subject to payment of reasonable costs and expenses by Valin MPM.  Within three
(3) months of the Effective Date, the Parties shall work out a five (5)-year
plan for Lone Star to provide certain personnel of Valin MPM with training on
Lonestar Technology.  Lone Star is responsible for providing such training at
the rates and under the terms and conditions, including, without limitation,
daily allowance and schedules to be agreed in writing among the Parties.

2


--------------------------------------------------------------------------------




2.                License Rights.


2.1                                 LONE STAR TECHNOLOGY.  IN CONSIDERATION FOR
THE RIGHTS GRANTED AND PAYMENTS MADE UNDER THE JV AGREEMENTS AND THE OTHER
COVENANTS HEREIN, LONE STAR HEREBY GRANTS VALIN MPM A NON-EXCLUSIVE,
NONTRANSFERABLE AND REVOCABLE (AT TERMINATION OF THIS AGREEMENT) RIGHT AND
LICENSE IN CHINA DURING THE TERM TO ALLOW VALIN MPM TO USE THE LONESTAR
TECHNOLOGIES AS SET FORTH IN SCHEDULE A AND THE IMPROVEMENTS OF SUCH LONESTAR
TECHNOLOGIES BY LONE STAR FROM TIME TO TIME, TO MAKE AND GLOBALLY SELL PRODUCTS
USING THE LONE STAR TECHNOLOGY AT LOCATIONS IN MAINLAND CHINA WHERE VALIN MPM
OPERATES STEEL AND/OR TUBULAR GOODS MANUFACTURING FACILITIES THAT ARE IDENTIFIED
IN THE JV AGREEMENTS OR AS OTHERWISE MUTUALLY AGREED AND TO IMPROVE, ENHANCE AND
MAKE DERIVATIVE WORKS OF THE LONE STAR TECHNOLOGY (THE “VALIN MPM
IMPROVEMENTS”).  THIS AGREEMENT DOES NOT GRANT VALIN MPM ANY RIGHT TO PERMIT ANY
THIRD PARTY TO USE LONE STAR TECHNOLOGY.  ANY LONE STAR TECHNOLOGY LICENSED TO
VALIN MPM MUST BE LISTED ON SCHEDULE A.  DURING THE TERM, THE PARTIES ANTICIPATE
SEVERAL ADDITIONS AND MODIFICATIONS TO SCHEDULE A.  EACH ADDITION OR
MODIFICATION TO SCHEDULE A SHALL BE INCORPORATED INTO AND BECOME A PART OF THIS
AGREEMENT WHEN SIGNED BY BOTH PARTIES.  LONE STAR SHALL DELIVER TO VALIN MPM
DOCUMENTS OR OTHER INFORMATION WHICH MAY BE REASONABLY REQUIRED BY VALIN MPM TO
CARRY OUT THE LICENSE GRANTED IN THIS SECTION 2.1 NO LATER THAN NINETY (90) DAYS
AFTER BEING REQUESTED BY VALIN MPM.  ALL RIGHTS RELATED TO LONE STAR TECHNOLOGY
AND NOT EXPRESSLY GRANTED HEREIN ARE RESERVED BY LONE STAR.  ANY LICENSE GRANTED
BY THIS AGREEMENT TO VALIN MPM SHALL NOT INCLUDE THE RIGHT TO GRANT
SUBLICENSES.  LONE STAR GRANTS PURCHASERS OF PRODUCTS PRODUCED BY VALIN MPM, THE
PRODUCTION OF WHICH HAS INVOLVED LONESTAR TECHNOLOGIES, A NON-EXCLUSIVE,
NONTRANSFERABLE RIGHT AND LICENSE TO USE SUCH PRODUCTS IN THEIR INTENDED MANNER.


2.2                                 VALIN MPM IMPROVEMENTS.  IN CONSIDERATION OF
THE RIGHTS GRANTED AND PAYMENTS MADE UNDER THE JV AGREEMENTS AND OTHER COVENANTS
HEREIN, VALIN MPM HEREBY GRANTS LONE STAR AND ITS AFFILIATES A LIMITED,
NON-EXCLUSIVE, NONTRANSFERABLE (EXCEPT IN CONNECTION WITH THE SALE OF
SUBSTANTIALLY ALL OF THE ASSETS OR STOCK OF LONE STAR OR OTHER CHANGE OF CONTROL
TRANSACTION) AND IRREVOCABLE RIGHT AND LICENSE TO MAKE AND SELL PRODUCTS USING
VALIN MPM IMPROVEMENTS AS LISTED ON SCHEDULE C AT THE LOCATIONS IN THE UNITED
STATES OF AMERICA WHERE LONE STAR OR ANY AFFILIATE OPERATES STEEL AND/OR TUBULAR
GOODS MANUFACTURING FACILITIES.  DURING THE TERM, THE PARTIES ANTICIPATE SEVERAL
ADDITIONS AND MODIFICATIONS TO SCHEDULE C.  EACH ADDITION OR MODIFICATION TO
SCHEDULE C SHALL BE INCORPORATED INTO AND BECOME A PART OF THIS AGREEMENT WHEN
SIGNED BY BOTH PARTIES.  VALIN MPM SHALL DELIVER TO LONE STAR DOCUMENTS OR OTHER
INFORMATION WHICH MAY BE REASONABLY REQUIRED BY LONE STAR TO CARRY OUT THE
LICENSE GRANTED IN THIS SECTION 2.2 NO LATER THAN NINETY (90)

3


--------------------------------------------------------------------------------





DAYS AFTER BEING REQUESTED BY LONE STAR.  ALL RIGHTS RELATED TO VALIN MPM
IMPROVEMENTS AND NOT EXPRESSLY GRANTED HEREIN ARE RESERVED BY VALIN MPM.  THE
LICENSE GRANTED HEREIN DOES NOT INCLUDE THE RIGHT TO GRANT SUBLICENSES.


2.3                                 SOFTWARE.  THE PARTIES AGREE THAT THEY
INTEND ONLY TO LICENSE SOFTWARE OWNED SOLELY BY LONE STAR RELATED TO THE
LONESTAR TECHNOLOGY UNDER THIS AGREEMENT.  TO THE EXTENT LONE STAR HAS ANY
SOFTWARE THAT IT SOLELY OWNS RELATED TO THE LONESTAR TECHNOLOGY, IT WILL GRANT
VALIN MPM A NON-EXCLUSIVE, NON-TRANSFERABLE, RIGHT AND LICENSE UNDER ITS
INTELLECTUAL PROPERTY RIGHTS TO USE THE OBJECT CODE OF SUCH SOFTWARE WHERE VALIN
MPM OPERATES STEEL AND/OR TUBULAR GOODS MANUFACTURING FACILITIES THAT ARE
IDENTIFIED IN THE JV AGREEMENTS OR AS OTHERWISE MUTUALLY AGREED.  NO IMPLIED
LICENSE MAY ARISE HEREUNDER.  LONE STAR AGREES TO ASSIST VALIN MPM, AT VALIN
MPM’S COST, IN OBTAINING, SUBJECT TO PROHIBITIONS IN ANY THIRD PARTY LICENSE
AGREEMENTS, RIGHTS TO USE ANY SOFTWARE USED BY LONE STAR AS OF THE EFFECTIVE
DATE RELATED TO THE LONESTAR TECHNOLOGY THAT IS NOT OWNED SOLELY BY LONE STAR.

3.                Intellectual Property Ownership.


3.1                                 LONE STAR INTELLECTUAL PROPERTY.  AS BETWEEN
THE PARTIES, LONE STAR SHALL BE THE SOLE AND EXCLUSIVE OWNER OF (I) ALL
INTELLECTUAL PROPERTY OWNED BY LONE STAR PRIOR TO THE EFFECTIVE DATE, INCLUDING,
WITHOUT LIMITATION, THE LONE STAR TECHNOLOGY LICENSED FOR USE BY VALIN MPM UNDER
THIS AGREEMENT, AND (II) ALL INTELLECTUAL PROPERTY DEVELOPED AND/OR OTHERWISE
OBTAINED BY LONE STAR ON OR AFTER THE EFFECTIVE DATE AS WELL AS IMPROVEMENTS,
ENHANCEMENTS OR DERIVATIVE WORKS MADE BY LONE STAR (EXCEPT FOR JOINTLY DEVELOPED
INTELLECTUAL PROPERTY AS DEFINED IN SECTION 3.3).  LONE STAR MAY, IN ITS SOLE
DISCRETION, CHOOSE TO OBTAIN PROTECTION OF LONE STAR INTELLECTUAL PROPERTY UNDER
ANY INTELLECTUAL PROPERTY LAWS OF ANY JURISDICTION.


3.2                                 VALIN MPM INTELLECTUAL PROPERTY.  AS BETWEEN
THE PARTIES, VALIN MPM SHALL BE THE SOLE AND EXCLUSIVE OWNER OF (I) ALL
INTELLECTUAL PROPERTY OWNED BY VALIN MPM PRIOR TO THE EFFECTIVE DATE AND (II)
ALL INTELLECTUAL PROPERTY DEVELOPED AND/OR OTHERWISE OBTAINED BY VALIN MPM ON OR
AFTER THE EFFECTIVE DATE AS WELL AS VALIN MPM IMPROVEMENTS (EXCEPT FOR JOINTLY
DEVELOPED INTELLECTUAL PROPERTY AS DEFINED IN SECTION 3.3).  VALIN MPM MAY, IN
ITS SOLE DISCRETION, CHOOSE TO OBTAIN PROTECTION FOR VALIN MPM INTELLECTUAL
PROPERTY UNDER ANY INTELLECTUAL PROPERTY LAWS OF ANY JURISDICTION.


3.3                                 JOINTLY DEVELOPED INTELLECTUAL PROPERTY. 
SUBJECT TO SECTION 3.1 AND SECTION 3.2, TO THE EXTENT THAT COLLABORATION BETWEEN
AGENTS OR EMPLOYEES OF THE PARTIES RESULTS IN ANY NEW OR IMPROVED DESIGNS,
METHODS, PROCESSES OR INVENTIONS, WHETHER PATENTABLE OR NOT,

4


--------------------------------------------------------------------------------





THE PARTIES SHALL HAVE JOINT OWNERSHIP THEREOF INCLUDING CONFIDENTIAL
INFORMATION AND/OR TRADE SECRETS.

4.                Intellectual Property Protection for Jointly Developed
Intellectual Property.

Valin MPM shall obtain protection for and/or register any jointly developed
intellectual property, including, for example, registering copyrights and/or
applying for patents, at its own cost in the People’s Republic of China and Lone
Star shall obtain protection for and/or register jointly developed intellectual
property at its own cost in the United States of America.  The Parties shall
equally share the cost of obtaining patent protection and/or registering any
jointly developed intellectual property in any other jurisdiction.  With respect
to any jointly developed intellectual property, the Parties will mutually decide
which jurisdictions in addition to the Peoples Republic of China and the United
States of America to apply for patent, trade secret and/or copyright
protection.  In the event a Party discontinues payment of legal fees and other
costs for jointly developed intellectual property as required by this Article 4,
the discontinuing Party shall cease to have any rights in such jointly developed
intellectual property and the discontinuing Party shall promptly assign to the
other Party all rights in such jointly developed intellectual property including
any related patent application, patent or copyright associated with the jointly
developed intellectual property.

5.                Intellectual Property Enforcement.

In the event that either Lone Star or Valin MPM becomes aware of any
infringement by third parties of the other Party’s intellectual property or any
Jointly Developed Intellectual Property, it shall immediately provide the other
Party with written notice thereof.  The Party owning the intellectual property
may, in its sole discretion, decide whether any infringement suit shall be
instituted.  With respect to Jointly Developed Intellectual Property, either
Party may individually elect to institute an infringement suit after affording
the other Party an opportunity to participate in such action.  The Party or
Parties pursuing such action shall have the right to compromise and settle any
such suit upon such terms as it may deem reasonable.  All costs, including
attorney’s fees incurred as a result of any such suit shall be borne by the
Party bringing such suit and any proceeds received from such suit shall be
retained in proportion to the expense incurred by each of the Parties in
bringing such suit unless such arrangement contravenes the mandatory allocation
of cost and/or proceeds by the relevant judgment or award.  Each Party agrees to
cooperate and aid the other Party, at the other Party’s cost, in any such suit
pursuant to all reasonable requests, including appearing as a named party as
required.

5


--------------------------------------------------------------------------------




6.                Confidentiality and Limited Use.


6.1                                 VALIN MPM OBLIGATIONS.  VALIN MPM AGREES NOT
TO DISCLOSE ANY AND ALL KNOW-HOW, TRADE SECRETS, INVENTIONS, DRAWINGS,
SPECIFICATIONS, SOFTWARE APPLICATIONS, ENGINEERING DATA, PROCESSES, AND OTHER
INFORMATION OR MATERIALS RELATED TO LONE STAR TECHNOLOGY (THE “LONE STAR
CONFIDENTIAL INFORMATION”) FURNISHED BY LONE STAR TO VALIN MPM PURSUANT TO THIS
AGREEMENT THAT WAS DISCLOSED IN WRITING OR ELECTRONICALLY MARKED “CONFIDENTIAL”
AND/OR ITS CHINESE EQUIVALENT OR IF DISCLOSED ORALLY, SUMMARIZED IN WRITING
MARKED “CONFIDENTIAL” AND/OR ITS CHINESE EQUIVALENT SENT WITHIN TEN DAYS OF THE
INITIAL ORAL DISCLOSURE TO VALIN MPM, EXCEPT WITH THE PRIOR WRITTEN CONSENT OF
LONE STAR OR ON AN AS NEEDED BASIS TO ITS EMPLOYEES WHO HAVE AGREED TO PROTECT
THE LONE STAR CONFIDENTIAL INFORMATION AS REQUIRED BY THIS AGREEMENT.  VALIN MPM
FURTHER AGREES TO USE THE SAME CARE THAT VALIN MPM USES TO PROTECT THE
CONFIDENTIALITY OF ITS OWN CONFIDENTIAL INFORMATION OF A SIMILAR NATURE (AND IN
NO EVENT LESS THAN REASONABLE CARE) FROM UNAUTHORIZED USE OR DISCLOSURE.  VALIN
MPM AGREES TO USE LONE STAR CONFIDENTIAL INFORMATION SOLELY AND EXCLUSIVELY IN
THE MANUFACTURE, USE, OR SALE OF OIL COUNTRY TUBULAR GOODS AND OTHER PRODUCTS OR
SERVICES IN ACCORDANCE WITH THE JV AGREEMENTS.  VALIN MPM SHALL PROVIDE
CONSIDERATION TO THE EXTENT REQUIRED BY APPLICABLE LAW TO ITS EMPLOYEES IN
EXCHANGE FOR THEIR AGREEMENT TO PROTECT LONE STAR TECHNOLOGY AND LONE STAR
CONFIDENTIAL INFORMATION.


6.2                                 LONE STAR OBLIGATIONS.  LONE STAR AGREES NOT
TO DISCLOSE ANY AND ALL KNOW-HOW, TRADE SECRETS, INVENTIONS, DRAWINGS,
SPECIFICATIONS, SOFTWARE APPLICATIONS, ENGINEERING DATA, PROCESSES, AND OTHER
INFORMATION OR MATERIALS (THE “VALIN CONFIDENTIAL INFORMATION”) FURNISHED BY
VALIN MPM TO LONE STAR PURSUANT TO THIS AGREEMENT THAT WAS DISCLOSED IN WRITING
OR ELECTRONICALLY AND MARKED “CONFIDENTIAL” AND/OR ITS CHINESE EQUIVALENT OR WAS
DISCLOSED ORALLY AND SUMMARIZED IN A WRITING MARKED “CONFIDENTIAL” AND/OR ITS
CHINESE EQUIVALENT SENT WITHIN TEN DAYS OF THE INITIAL ORAL DISCLOSURE TO LONE
STAR, EXCEPT WITH THE PRIOR WRITTEN CONSENT OF VALIN MPM OR ON AN AS NEEDED
BASIS TO ITS EMPLOYEES WHO HAVE AGREED TO PROTECT THE VALIN MPM CONFIDENTIAL
INFORMATION AS REQUIRED BY THIS AGREEMENT.  LONE STAR FURTHER AGREES TO USE THE
SAME CARE THAT LONE STAR USES TO PROTECT THE CONFIDENTIALITY OF ITS OWN
CONFIDENTIAL INFORMATION OF A SIMILAR NATURE (AND IN NO EVENT LESS THAN
REASONABLE CARE) FROM UNAUTHORIZED USE OR DISCLOSURE.  LONE STAR AGREES TO USE
VALIN MPM CONFIDENTIAL INFORMATION SOLELY AND EXCLUSIVELY IN THE MANUFACTURE,
USE, OR SALE OF OIL COUNTRY TUBULAR GOODS AND OTHER PRODUCTS AND SERVICES IN
ACCORDANCE WITH THE JV AGREEMENTS.  LONE STAR SHALL PROVIDE CONSIDERATION AS MAY
BE REQUIRED BY APPLICABLE LAW TO ITS EMPLOYEES IN EXCHANGE FOR THEIR AGREEMENT
TO PROTECT VALIN MPM CONFIDENTIAL INFORMATION.

6


--------------------------------------------------------------------------------




7.                Non-Solicitation.

During the term of this Agreement and for a period of three (3) years
thereafter, each Party agrees not to solicit, engage, or hire any employee or
former employee of the other Party, without obtaining the other Party’s prior
written consent except to the extent that with reasonable and prudent care, a
Party is not aware of such employee’s previous working experience with the other
Party.

8.                Fees, Expenses and Payment.


8.1                                 ROYALTY.  EXCEPT AS PROVIDED IN SECTION 8.2
(FEES PAYABLE BY VALIN MPM TO LONE STAR ON A TIME AND MATERIALS BASIS FOR
SERVICES PROVIDED HEREUNDER AND FOR REASONABLE TRAVEL EXPENSES INCURRED BY LONE
STAR IN CONNECTION WITH THIS AGREEMENT), NO FEES SHALL BE PAYABLE FOR THE RIGHTS
AND LICENSES GRANTED HEREIN.


8.2                                 FEES AND PAYMENT.  PRIOR TO THE PERFORMANCE
OF SERVICES HEREUNDER, THE PARTIES SHALL MUTUALLY AGREE ON THE DAILY RATE FOR
ANY THIRD PARTY PERSONNEL EXPECTED TO PERFORM SUCH SERVICES.  SUCH FEES SHALL BE
INVOICED MONTHLY AS INCURRED AND PAID WITHIN THIRTY DAYS.  TRAVEL TIME IS
BILLABLE.  ALL OUT-OF-POCKET EXPENSES, INCLUDING REASONABLE, ACTUAL TRAVEL
EXPENSES AND A DAILY ALLOWANCE, INCURRED BY LONE STAR OR A THIRD PARTY ON LONE
STAR’S BEHALF IN CONNECTION WITH THE PERFORMANCE OF THIS AGREEMENT SHALL BE
REIMBURSED BY VALIN MPM AND PAID WITHIN THIRTY DAYS OF RECEIPT OF THE APPLICABLE
INVOICE.  ALL AMOUNTS SHALL BE INVOICED AND PAID IN U.S. DOLLARS.  VALIN MPM IS
RESPONSIBLE FOR ANY LEVIES, DUTIES, TAXES, OR WITHHOLDING AND ANY OTHER FEES TO
BE CHARGED BY THE CHINESE GOVERNMENT OR BANKS THAT ARE ASSOCIATED WITH OR
INCURRED IN CONNECTION WITH VALIN MPM’S COMPLIANCE WITH THIS SECTION 8.2.


8.3                                 TAXES.  VALIN MPM SHALL BE RESPONSIBLE FOR
ANY APPLICABLE SALES, SERVICE, VALUE-ADDED, LEASE, WITHHOLDING, STAMP, USE,
PERSONAL PROPERTY, EXCISE, CONSUMPTION, AND OTHER TAXES AND DUTIES ASSOCIATED
WITH THIS AGREEMENT AND/OR ALL PRODUCTS MANUFACTURED AND SOLD OR LEASED BY VALIN
MPM UNDER THE LICENSE GRANTED IN THIS AGREEMENT AND ALL SERVICES PROVIDED BY
VALIN MPM UNDER THE LICENSE GRANTED IN THIS AGREEMENT, UNLESS THE APPLICABLE
LAWS PROVIDES OTHERWISE COMPULSORILY.  TO THE EXTENT PERMITTED BY APPLICABLE
LAW, VALIN MPM SHALL BE RESPONSIBLE FOR ANY TAXES ASSESSED BY ANY TAX AUTHORITY
AGAINST EITHER PARTY ON THE PROVISION OF THE SERVICES AS A WHOLE, OR ON ANY
PARTICULAR SERVICE RECEIVED BY VALIN MPM FROM LONE STAR EXCEPT LONE STAR SHALL
REMAIN RESPONSIBLE FOR ANY TAXES ON LONE STAR’S NET INCOME.

 

7


--------------------------------------------------------------------------------




9.                Representations and Warranties.


9.1                                 MUTUAL REPRESENTATIONS AND WARRANTIES.  EACH
PARTY REPRESENTS TO THE OTHER PARTY THAT:  (A) AS OF THE DATE HEREOF, THE
REPRESENTING PARTY IS DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING
UNDER THE LAWS OF THE JURISDICTION OF FORMATION AND HAS ALL REQUISITE CORPORATE
POWER AND AUTHORITY TO EXECUTE AND DELIVER THIS AGREEMENT AND TO PERFORM ALL
OBLIGATIONS REQUIRED BY THIS AGREEMENT; (B) THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT HAS NOT RESULTED AND WILL NOT RESULT (I) IN ANY
VIOLATION OF OR CONFLICT WITH, OR CONSTITUTE A DEFAULT UNDER THE REPRESENTING
PARTY’S ORGANIZATIONAL OR FORMATION DOCUMENTS, OR (II) IN ANY VIOLATION OF OR
CONFLICT WITH, OR CONSTITUTE A MATERIAL DEFAULT UNDER, ANY LEASE, LICENSE,
AGREEMENT,  INSTRUMENT, JUDGMENT, ORDER OR LAW TO WHICH THE REPRESENTING PARTY
IS A PARTY OR OTHERWISE SUBJECT; OR (C) THE EXECUTION AND DELIVERY OF THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY HAVE BEEN DULY AUTHORIZED BY
ALL NECESSARY ACTION BY THE REPRESENTING PARTY.  EACH PARTY REPRESENTS TO THE
OTHER PARTY THAT THIS AGREEMENT CONSTITUTES A LEGAL, VALID AND BINDING
AGREEMENT, ENFORCEABLE AGAINST THE REPRESENTING PARTY IN ACCORDANCE WITH THE
TERMS OF THIS AGREEMENT (EXCEPT INSOFAR AS SUCH ENFORCEABILITY MAY BE LIMITED BY
APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR SIMILAR LAWS
AFFECTING CREDITORS’ RIGHTS GENERALLY, OR BY PRINCIPLES GOVERNING THE
AVAILABILITY OF EQUITABLE REMEDIES).


9.2                                 DISCLAIMER.  EXCEPT SOLELY AS PROVIDED IN
THIS ARTICLE 9, TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY DISCLAIMS
AND EXCLUDES ALL REPRESENTATIONS, WARRANTIES AND CONDITIONS, WHETHER EXPRESS,
IMPLIED OR STATUTORY, INCLUDING BUT NOT LIMITED TO WARRANTIES OR CONDITIONS OF
TITLE, NON-INFRINGEMENT, SATISFACTORY QUALITY, MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE.


9.3                                 VALIN MPM REPRESENTATIONS.  VALIN MPM
REPRESENTS AND WARRANTS THAT IT WILL IMPORT THE LONE STAR TECHNOLOGY IN
ACCORDANCE WITH THE LAWS OF THE PEOPLE’S REPUBLIC OF CHINA.  VALIN MPM FURTHER
AGREES TO RECORD THIS AGREEMENT WITH THE EXAMINATION AND APPROVAL AUTHORITY
(“EXAMINATION AND APPROVED AUTHORITIES” SHALL HAVE THE MEANING GIVEN IN THE JV
AGREEMENTS.).  TO THE EXTENT VALIN MPM USES ANY TECHNOLOGY AND/OR INTELLECTUAL
PROPERTY OTHER THAN LONE STAR TECHNOLOGY LICENSED TO VALIN MPM UNDER THIS
AGREEMENT, VALIN MPM REPRESENTS AND WARRANTS THAT IT HAS THE NECESSARY RIGHT,
TITLE AND/OR LICENSE TO USE SUCH TECHNOLOGY AND RELATED INTELLECTUAL PROPERTY IN
CONNECTION WITH THE JV AGREEMENTS AND USE OF SUCH TECHNOLOGY AND INTELLECTUAL
PROPERTY WILL NOT CONFLICT WITH ANY APPLICABLE LAW OR ANY AGREEMENT BETWEEN
VALIN MPM AND ANY THIRD PARTY.  VALIN MPM SHALL HOLD LONE STAR HARMLESS FROM ANY
LOSS, DAMAGES OR CLAIMS RESULTING FROM BREACH OF THE ABOVE REPRESENTATIONS.

8


--------------------------------------------------------------------------------





9.4                                 LONE STAR REPRESENTATIONS.  LONE STAR
REPRESENTS AND WARRANTS THAT IT WILL EXPORT LONE STAR TECHNOLOGY ACCORDING TO
LAWS OF THE UNITED STATES OF THE AMERICA. LONE STAR REPRESENTS AND WARRANTS THAT
IT HAS THE NECESSARY RIGHT, TITLE AND/OR LICENSE TO GRANT VALIN MPM A LICENSE TO
USE LONG STAR TECHNOLOGY AND RELATED INTELLECTUAL PROPERTY IN ACCORDANCE WITH
THE TERMS AND CONDITIONS OF THIS AGREEMENT AND SUCH LICENSE WILL NOT CONFLICT
WITH ANY APPLICABLE LAW OR ANY AGREEMENT BETWEEN LONE STAR AND ANY THIRD PARTY. 
LONE STAR SHALL HOLD VALIN MPM HARMLESS FROM ANY LOSS, DAMAGES OR CLAIMS
RESULTING FROM BREACH OF THE ABOVE REPRESENTATIONS.

10.                                 Indemnification.


10.1                           BY VALIN MPM.  VALIN MPM SHALL DEFEND, INDEMNIFY
AND HOLD HARMLESS LONE STAR,  ITS AFFILIATES (OTHER THAN VALIN MPM), AND THEIR
OFFICERS, EMPLOYEES, DIRECTORS AND AGENTS, (INCLUDING PAYING REASONABLE
ATTORNEYS’ FEES, EXPENSES, COSTS AND DISBURSEMENTS) FROM AND AGAINST:  (A) ANY
THIRD PARTY CLAIM BASED ON BREACH OF WARRANTY, STRICT LIABILITY, OR PRODUCTS
LIABILITY ASSOCIATED WITH ANY PRODUCTS MANUFACTURED OR SOLD BY VALIN MPM
(INCLUDING PRODUCTS MANUFACTURED FOR LONE STAR) THAT RELATE IN ANY WAY TO OR
WERE MANUFACTURED USING ANY LONE STAR INFORMATION OR TECHNOLOGY DISCLOSED
HEREUNDER, WHETHER OR NOT BASED ON INSUFFICIENT WORKMANSHIP OR DISREGARD OF OR
DEPARTURE FROM DESIGN RECOMMENDATIONS; OR (B) ANY CLAIM FOR BODILY INJURY OR
DAMAGE TO TANGIBLE PERSONAL PROPERTY CAUSED BY VALIN MPM (INCLUDING ANY CLAIM BY
AN EMPLOYEE OF LONE STAR).


10.2                           BY LONE STAR.  LONE STAR SHALL DEFEND, INDEMNIFY
AND HOLD HARMLESS VALIN MPM,  ITS AFFILIATES, AND THEIR OFFICERS, EMPLOYEES,
DIRECTORS AND AGENTS, (INCLUDING PAYING REASONABLE ATTORNEYS’ FEES, EXPENSES,
COSTS AND DISBURSEMENTS) FROM AND AGAINST:  (A) ANY THIRD PARTY CLAIM BASED ON
BREACH OF WARRANTY, STRICT LIABILITY, OR PRODUCTS LIABILITY ASSOCIATED WITH ANY
PRODUCTS MANUFACTURED OR SOLD BY LONE STAR (OTHER THAN PRODUCTS MANUFACTURED FOR
LONE STAR BY VALIN MPM) THAT RELATE IN ANY WAY OR WERE MANUFACTURED USING ANY
VALIN MPM INFORMATION OR TECHNOLOGY DISCLOSED HEREUNDER, WHETHER OR NOT BASED ON
INSUFFICIENT WORKMANSHIP OR DISREGARD OF OR DEPARTURE FROM DESIGN
RECOMMENDATIONS; (B) ANY CLAIM FOR BODILY INJURY OR DAMAGE TO TANGIBLE PERSONAL
PROPERTY CAUSED BY LONE STAR (INCLUDING ANY CLAIM BY AN EMPLOYEE OF VALIN MPM).

11.                                 Limitation of Liability.


11.1                           DISCLAIMER.  SUBJECT TO THE EXCLUSIONS SET FORTH
IN SECTION 11.2 BELOW,  WHATEVER THE LEGAL BASIS FOR A PARTY’S CLAIMS, THE
AGGREGATE AMOUNT OF DAMAGES RECOVERABLE AGAINST THE LIABLE PARTY WITH RESPECT TO
ANY AND ALL BREACHES, PERFORMANCE, NONPERFORMANCE, ACTS OR

9


--------------------------------------------------------------------------------



OMISSIONS HEREUNDER WILL NOT EXCEED AN AMOUNT EQUAL TO THE CHARGES AND EXPENSES
FOR SERVICES PAYABLE BY VALIN MPM TO LONE STAR DURING THE 12-MONTHS IMMEDIATELY
PRECEDING THE MOST RECENT SITUATION FOR WHICH A PARTY HAS A RIGHT TO CLAIM
DAMAGES OR SEEK PAYMENT FROM THE OTHER PARTY (OR IF SUCH SITUATION OCCURS IN THE
FIRST 12 MONTHS OF THE TERM, 12 TIMES THE AMOUNT PAYABLE IN THE MONTH IN WHICH
THE CLAIM ARISES).  SUBJECT TO THE EXCLUSIONS SET FORTH IN SECTION 11.2 BELOW,
IN NO EVENT WILL THE MEASURE OF DAMAGES PAYABLE BY EITHER PARTY INCLUDE, NOR
WILL EITHER PARTY BE LIABLE FOR, ANY CONSEQUENTIAL, INDIRECT, INCIDENTAL,
EXEMPLARY OR PUNITIVE DAMAGES (INCLUDING, WITHOUT LIMITATION, DAMAGES DUE TO
BUSINESS INTERRUPTION OR LOST PROFITS, SAVINGS, COMPETITIVE ADVANTAGE OR
GOODWILL) ARISING FROM OR RELATED TO THIS AGREEMENT, REGARDLESS OF THE TYPE OF
CLAIM, WHETHER IN CONTRACT, TORT, NEGLIGENCE, STRICT LIABILITY OR OTHER LEGAL OR
EQUITABLE THEORY, WHETHER OR NOT FORESEEABLE, AND REGARDLESS OF THE CAUSE OF
SUCH DAMAGES EVEN IF THE PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES IN ADVANCE.


11.2                           EXCLUSIONS.  THE LIMITATION AND EXCLUSION SET
FORTH IN SECTION 11.1 DO NOT APPLY TO EITHER PARTY’S LIABILITY FOR (I) BREACH OF
THE CONFIDENTIALITY OBLIGATIONS UNDER ARTICLE 6, (II) OBLIGATIONS UNDER ARTICLE
9 TO INDEMNIFY FOR THIRD-PARTY CLAIMS, OR (III) OBLIGATIONS OF VALIN MPM TO PAY
FEES OR REIMBURSE EXPENSES.

12.                                 Term, Termination.


12.1                           TERM.  THIS AGREEMENT SHALL BECOME EFFECTIVE ON
THE FUNDING DATE AS DEFINED UNDER THE CAPITAL INCREASE AGREEMENT (THE “EFFECTIVE
DATE”) AND SHALL CONTINUE TO BE EFFECTIVE DURING THE JOINT VENTURE TERM AS
DEFINED UNDER THE JV CONTRACT (THE “TERM”) THEREAFTER UNLESS SOONER TERMINATED
IN ACCORDANCE WITH SECTION 12.2.


12.2                           TERMINATION.  EITHER PARTY MAY TERMINATE THIS
AGREEMENT AND THE LICENSES GRANTED HEREIN IF: (I) THE OTHER PARTY BREACHES ANY
MATERIAL TERM OR CONDITION OF THIS AGREEMENT AND FAILS TO CURE SUCH BREACH
WITHIN FORTY-FIVE (45) DAYS AFTER RECEIPT OF WRITTEN NOTICE OF THE SAME EXCEPT
WITH RESPECT TO A BREACH OF OBLIGATIONS UNDER ARTICLE 6, WHICH BREACH IF
CURABLE, MUST BE CURED WITHIN FIFTEEN (15) DAYS; OR (II) THE OTHER PARTY BECOMES
BANKRUPT OR IS THE SUBJECT OF PROCEEDINGS FOR LIQUIDATION OR DISSOLUTION, OR
CEASES TO CARRY ON BUSINESS OR BECOMES UNABLE TO PAY ITS DEBT AS THEY BECOME DUE
OR UPON THE WINDING-UP SALE, CONSOLIDATION, MERGER OR ANY SEQUESTRATION BY
GOVERNMENT AUTHORITY.  IN ADDITION, THIS AGREEMENT SHALL TERMINATE UPON
TERMINATION OF ANY OF THE JV AGREEMENTS.

10


--------------------------------------------------------------------------------





12.3                           RIGHTS AND OBLIGATIONS UPON TERMINATION.


(A)                                  UPON TERMINATION OR EXPIRATION OF THIS
AGREEMENT, ALL CONFIDENTIAL INFORMATION RECEIVED FROM THE DISCLOSING PARTY SHALL
BE RETURNED OR DESTROYED BY THE RECEIVING PARTY WITHIN 30 DAYS AT THE WRITTEN
REQUEST OF THE DISCLOSING PARTY INCLUDING, BUT NOT LIMITED TO, ALL SECRET AND
CONFIDENTIAL TECHNICAL INFORMATION AND KNOW-HOW RECEIVED UNDER THIS AGREEMENT IN
WRITTEN OR IN OTHER TANGIBLE FORM SUCH AS CD’S, DVD’S, COMPUTER TAPES AND DISKS,
INCLUDING ALL COPIES THEREOF AND ALL OTHER TANGIBLE PROPERTY RECEIVED ON LOAN
FROM THE OTHER PARTY.   AN OFFICER OF THE RECEIVING PARTY SHALL PROVIDE WRITTEN
CONFIRMATION TO THE DISCLOSING PARTY THAT ALL CONFIDENTIAL INFORMATION HAS BEEN
RETURNED TO DESTROYED IN ACCORDANCE WITH SECTION 12.3 OF THIS AGREEMENT.  TO THE
EXTENT REQUIRED BY A SPECIFIC LAW OR REGULATION, EACH PARTY MAY RETAIN ONE COPY
OF ANY CONFIDENTIAL INFORMATION RECEIVED FROM THE OTHER PARTY FOR ARCHIVAL
PURPOSES ONLY.  THE PARTY RETAINING ANY CONFIDENTIAL INFORMATION MUST ADVISE THE
DISCLOSING PARTY AS TO THE SPECIFIC STATUTE OR REGULATION WHICH REQUIRES
RETENTION OF THE CONFIDENTIAL INFORMATION.  SUCH RETAINED CONFIDENTIAL
INFORMATION MUST BE STORED AT A LOCATION HAVING LIMITED ACCESS AND WILL NOT BE
STORED ON ANY TYPE OF COMPUTER NETWORK.


(B)                                 UPON TERMINATION OR EXPIRATION OF THIS
AGREEMENT, NEITHER PARTY SHALL HAVE ANY RIGHT TO USE FOR ITS BENEFIT ANY
CONFIDENTIAL INFORMATION RECEIVED FROM THE OTHER PARTY AND ALL RIGHTS AND
LICENSES GRANTED UNDER THIS AGREEMENT WILL TERMINATE EXCEPT FOR:

I.                                          THE RIGHTS THAT BOTH PARTIES HAVE
UNDER THIS AGREEMENT WITH RESPECT TO JOINTLY DEVELOPED INTELLECTUAL PROPERTY;
AND

II.                                       VALIN MPM WILL RETAIN OWNERSHIP OF
VALIN MPM IMPROVEMENTS AND LONE STAR WILL CONTINUE TO HAVE A LIMITED,
NON-EXCLUSIVE, NONTRANSFERABLE AND IRREVOCABLE RIGHT AND LICENSE TO USE VALIN
MPM IMPROVEMENTS.


12.4                           SURVIVAL.  THE FOLLOWING SECTIONS SHALL SURVIVE
TERMINATION OR EXPIRATION OF THIS AGREEMENT: ARTICLES 3, 4, 5, 6 10, 11 AND 13
AND SECTIONS 2.2, 8.3, 9.2 AND 9.3 AND ANY OBLIGATION TO PAY FEES OR EXPENSES
ARISING PRIOR TO TERMINATION OR EXPIRATION.

 

11


--------------------------------------------------------------------------------




13.                                 General.


13.1                           INJUNCTIVE RELIEF.  EACH PARTY ACKNOWLEDGES THAT
ANY BREACH BY THE OTHER PARTY OF OBLIGATIONS OF CONFIDENTIALITY OR RIGHTS IN
INTELLECTUAL PROPERTY MAY CAUSE THE OTHER PARTY IRREPARABLE HARM NOT COMPENSABLE
WITH MONEY DAMAGES, AND THAT IN THE EVENT OF SUCH BREACH, THE NON-BREACHING
PARTY SHALL BE ENTITLED TO SEEK INJUNCTIVE RELIEF, WITHOUT BOND, FROM ANY COURT
OF COMPETENT JURISDICTION.


13.2                           ASSIGNMENT.  NEITHER PARTY SHALL ASSIGN OR
TRANSFER ITS RIGHTS, DUTIES OR OBLIGATIONS UNDER THIS AGREEMENT, WHETHER BY
CONTRACT, OPERATION OF LAW, MERGER, REORGANIZATION OR SALE OF ASSETS, WITHOUT
THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY.  ANY PURPORTED ASSIGNMENT OR
TRANSFER OF THIS AGREEMENT WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY
SHALL BE NULL AND VOID.


13.3                           NOTICES.  UNLESS OTHERWISE PROVIDED IN THE
AGREEMENT, NOTICES OR OTHER COMMUNICATIONS REQUIRED TO BE GIVEN BY ANY PARTY
PURSUANT TO THIS AGREEMENT MAY BE DELIVERED PERSONALLY, SENT BY REGISTERED
AIRMAIL (POSTAGE PREPAID) BY A RECOGNIZED COURIER SERVICE, SENT BY FACSIMILE
TRANSMISSION, OR SENT BY E-MAIL TRANSMISSION TO THE ADDRESS OF THE OTHER PARTY
SET FORTH BELOW OR SUCH OTHER ADDRESS NOTIFIED IN LIEU THEREOF.  THE DATES ON
WHICH NOTICES SHALL BE DEEMED TO HAVE BEEN EFFECTIVELY GIVEN SHALL BE DETERMINED
AS FOLLOWS:


(A)                                  NOTICES GIVEN BY PERSONAL DELIVERY SHALL BE
DEEMED EFFECTIVELY GIVEN ON THE DATE OF PERSONAL DELIVERY.


(B)                                 NOTICES GIVEN BY REGISTERED AIRMAIL (POSTAGE
PREPAID) SHALL BE DEEMED EFFECTIVELY GIVEN ON THE SEVENTH (7TH) DAY AFTER THE
DATE ON WHICH THEY WERE MAILED (AS INDICATED BY THE POSTMARK).


(C)                                  NOTICES GIVEN BY AIR COURIER SHALL BE
DEEMED EFFECTIVELY GIVEN ON THE DATE OF DELIVERY (AS INDICATED BY THE AIRWAY
BILL).


(D)                                 NOTICES GIVEN BY FACSIMILE OR E-MAIL
TRANSMISSION SHALL BE DEEMED EFFECTIVELY GIVEN ON THE FIRST (1ST) BUSINESS DAY
FOLLOWING THE DATE OF TRANSMISSION.

Hengyang Valin MPM Steel Tube Co. Ltd:

No. 10 Dali New Village, Zhengxiang District,

Hengyang, Hunan Province

People’s Republic of China

Attention:  Head of office

Facsimile No.: (86) 734-8870188

12


--------------------------------------------------------------------------------




Lone Star Technologies, Inc.
5660 N. Dallas Parkway
Suite 500
Dallas, TX 75248

Attention: General Counsel

Facsimile No.: (+1) 972-770-6474


13.4                           THIRD PARTY BENEFICIARIES.  EXCEPT AS EXPRESSLY
PROVIDED HEREIN, THIS AGREEMENT IS ENTERED INTO SOLELY BETWEEN, AND MAY BE
ENFORCED ONLY BY VALIN MPM AND LONE STAR.  THIS AGREEMENT SHALL NOT BE DEEMED TO
CREATE ANY RIGHTS OR CAUSES OF ACTION IN OR ON BEHALF OF ANY THIRD PARTIES,
INCLUDING WITHOUT LIMITATION, EMPLOYEES, SUPPLIERS AND CUSTOMERS OF A PARTY, OR
TO CREATE ANY OBLIGATIONS OF A PARTY TO ANY SUCH THIRD PARTIES.


13.5                           SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT
IS HELD INVALID OR OTHERWISE UNENFORCEABLE, THE ENFORCEABILITY OF THE REMAINING
PROVISIONS SHALL NOT BE IMPAIRED THEREBY AND THE ILLEGAL PROVISION WILL BE
REPLACED WITH A LEGAL PROVISION THAT ENCAPSULATES THE ORIGINAL INTENT OF THE
PARTIES.


13.6                           HEADINGS.  THE HEADINGS CONTAINED IN THIS
AGREEMENT ARE FOR REFERENCE ONLY AND SHALL NOT BE DEEMED TO BE A PART OF THIS
AGREEMENT OR TO AFFECT THE MEANING OR INTERPRETATION HEREOF.


13.7                           EXPORT.  THE PARTIES WARRANT THAT THEY WILL
COMPLY WITH THE FOREIGN CORRUPT PRACTICES ACT AND U.S. EXPORT CONTROL LAWS AND
REGULATIONS.  THE PARTIES ACKNOWLEDGE THAT CERTAIN TECHNICAL DATA TO BE PROVIDED
HEREUNDER MAY BE SUBJECT TO EXPORT CONTROLS UNDER THE LAWS AND REGULATIONS OF
THE UNITED STATES, THE EUROPEAN UNION, THE UNITED NATIONS AND OTHER
JURISDICTIONS.  NO PARTY SHALL EXPORT OR RE-EXPORT ANY SUCH ITEMS OR ANY DIRECT
PRODUCT THEREOF OR UNDERTAKE ANY TRANSACTION OR SERVICE IN VIOLATION OF ANY SUCH
LAWS OR REGULATIONS.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE
PARTIES EXPRESSLY ACKNOWLEDGE THAT EACH TRANSFER OF SERVICE AND TECHNICAL DATA
(INCLUDING BUT NOT LIMITED TO LSS TECHNOLOGY) MAY BE SUBJECT TO U.S. EXPORT
CONTROL LAWS AND REGULATIONS, INCLUDING BUT NOT LIMITED TO THE U.S. EXPORT
ADMINISTRATION REGULATIONS, 15 C.F.R. PARTS 730

13


--------------------------------------------------------------------------------





THROUGH 774 (ADMINISTERED BY THE DEPARTMENT OF COMMERCE, BUREAU OF INDUSTRY AND
SECURITY) AND THE ECONOMIC SANCTIONS PROMULGATED FROM TIME TO TIME BY MEANS OF
STATUTE, EXECUTIVE ORDER, OR REGULATION (ADMINISTERED BY THE UNITED STATES
DEPARTMENT OF THE TREASURY, OFFICE OF FOREIGN ASSETS CONTROL), INCLUDING BUT NOT
LIMITED TO THOSE ECONOMIC SANCTIONS PROGRAMS ENUMERATED AT 31 C.F.R. PARTS 500
THROUGH 598.


13.8                           INDEPENDENT CONTRACTOR.  THE RELATIONSHIP OF THE
PARTIES UNDER THIS AGREEMENT SHALL NOT CONSTITUTE A PARTNERSHIP OR JOINT VENTURE
FOR ANY PURPOSE.  NEITHER PARTY IS AN AGENT OF THE OTHER PARTY AND NEITHER PARTY
HAS RIGHT, POWER OR AUTHORITY, EXPRESSLY OR IMPLIEDLY, TO REPRESENT OR BIND THE
OTHER PARTY.


13.9                           APPLICABLE LAW.  THE LAWS OR REGULATIONS OF HONG
KONG WHICH ARE OFFICIALLY PUBLISHED AND PUBLICLY AVAILABLE SHALL APPLY TO AND
GOVERN THE FORMATION, VALIDITY, INTERPRETATION AND IMPLEMENTATION OF THIS
AGREEMENT AND ALL OTHER CONTRACTS, AGREEMENTS, DOCUMENTS FOR IMPLEMENTING THIS
AGREEMENT.


13.10                     AMENDMENT.  AMENDMENTS TO THIS AGREEMENT AND THE OTHER
CONTRACTS CONTEMPLATED HEREIN MAY BE MADE ONLY BY A WRITTEN AGREEMENT IN ENGLISH
AND CHINESE SIGNED BY DULY AUTHORIZED REPRESENTATIVES OF EACH OF THE PARTIES
AND, UNLESS PRIOR APPROVAL FROM THE EXAMINATION AND APPROVAL AUTHORITIES IS
STATUTORILY REQUIRED, WILL BECOME EFFECTIVE AS SOON AS THE AMENDMENTS ARE FILED
WITH THE EXAMINATION AND APPROVAL AUTHORITIES FOR RECORD.


13.11                     LANGUAGE.  THIS AGREEMENT IS WRITTEN AND EXECUTED IN
ENGLISH AND CHINESE IN TEN (10) ORIGINAL COUNTERPARTS IN EACH LANGUAGE.  EACH
PARTY SHALL KEEP ONE COPY AND THE REMAINING COPIES WILL BE SUBMITTED TO THE
EXAMINATION AND APPROVAL AUTHORITIES AS WELL AS THE GOVERNMENT REGISTRATION
BODIES FOR APPROVAL OR REGISTRATION.


13.12                     PUBLICITY.  NEITHER PARTY SHALL USE THE OTHER PARTY’S
NAME OR MARK OR REFER TO THE OTHER PARTY DIRECTLY OR INDIRECTLY IN ANY MEDIA
RELEASE, PUBLIC ANNOUNCEMENT, OR PUBLIC DISCLOSURE RELATING TO THIS AGREEMENT,
INCLUDING IN ANY PROMOTIONAL OR MARKETING MATERIALS, CUSTOMER LISTS OR BUSINESS
PRESENTATIONS WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY PRIOR TO EACH
SUCH USE OR RELEASE.  NEITHER PARTY SHALL MAKE ANY PUBLIC STATEMENTS ABOUT THIS
AGREEMENT OR ITS RELATIONSHIP WITH THE OTHER PARTY WITHOUT THE OTHER PARTY’S
PRIOR APPROVAL.


13.13                     DISPUTE RESOLUTION.


(A)                                  ARBITRATION

14


--------------------------------------------------------------------------------




I.                                          THE PARTIES SHALL MAKE EVERY EFFORT
TO SETTLE AMICABLY ANY AND ALL DISPUTES, CONTROVERSIES AND CONFLICTS ARISING OF
OR RELATING TO OR IN CONNECTION WITH THIS AGREEMENT AND THE PERFORMANCE OR
NON-PERFORMANCE OF THE OBLIGATIONS SET FORTH HEREIN INCLUDING ANY QUESTIONS
REGARDING ITS EXISTENCE, VALIDITY OR TERMINATION (A “DISPUTE”).  DISPUTES OR
CLAIMS, IF ANY, WHICH CANNOT BE SETTLED AMICABLY BETWEEN THE PARTIES, WITHIN
THIRTY (30) DAYS AFTER WRITTEN NOTICE OF SUCH DISPUTE HAS BEEN GIVEN BY ONE
PARTY TO THE OTHER PARTY, SHALL BE REFERRED TO AND FINALLY RESOLVED BY
ARBITRATION IN HONG KONG UNDER THE RULES OF ARBITRATION OF THE INTERNATIONAL
CHAMBER OF COMMERCE (“ICC RULES”) FOR THE TIME BEING IN FORCE.  THE ICC RULES
SHALL BE DEEMED TO BE INCORPORATED BY REFERENCE INTO THIS SECTION WITHIN THIS
AGREEMENT.

II.                                       THE TRIBUNAL SHALL CONSIST OF ONE (1)
ARBITRATOR WHO SHALL BE APPOINTED BY THE CHAIRMAN OF THE INTERNATIONAL CHAMBER
OF COMMERCE.  SUCH ARBITRATOR SHALL NOT BE A CITIZEN OF THE UNITED STATES OF
AMERICA OR THE PRC.  THE COSTS OF THE ARBITRATION, INCLUDING ADMINISTRATIVE AND
ARBITRATOR’S FEES, SHALL BE SHARED EQUALLY BY THE PARTIES.  EACH PARTY SHALL
BEAR THE COSTS OF ITS OWN ATTORNEY’S FEES AND EXPERT WITNESS FEES.

III.                                    THE ARBITRATION PROCEEDINGS SHALL BE IN
BOTH ENGLISH AND CHINESE AND ALL PLEADINGS AND WRITTEN EVIDENCE SHALL BE IN
ENGLISH AND CHINESE.  THE DECISION OF THE ARBITRATOR SHALL BE FINAL, BINDING AND
ENFORCEABLE UPON THE PARTIES AND JUDGMENT UPON ANY AWARD RENDERED BY THE
ARBITRATOR MAY BE ENTERED IN ANY COURT HAVING JURISDICTION THEREOF.  IN THE
EVENT THAT THE FAILURE OF A PARTY TO THIS AGREEMENT TO COMPLY WITH THE DECISION
OF THE ARBITRATOR REQUIRES THE OTHER PARTY TO APPLY TO ANY COURT FOR ENFORCEMENT
OF SUCH AWARD, THE NON-COMPLYING PARTY SHALL BE LIABLE TO THE OTHER FOR ALL COST
OF SUCH LITIGATION INCLUDING ATTORNEYS’ FEES.  THE PARTIES MAY APPLY TO ANY
COURT OF COMPETENT JURISDICTION IN ACCORDANCE WITH THIS SECTION 13.13, FOR
TEMPORARY OR PERMANENT INJUNCTIVE RELIEF, WITHOUT BREACH OF THIS SECTION 13.13
OR ABRIDGEMENT OF THE POWERS OF THE ARBITRATOR.  NEITHER PARTY SHALL BE ENTITLED
TO COMMENCE OR MAINTAIN ANY ACTION IN ANY COURT UPON ANY MATTER IN DISPUTE UNTIL
SUCH MATTER SHALL HAVE BEEN SUBMITTED TO, AND FINALLY DETERMINED UNDER, THE
DISPUTE RESOLUTION AND ARBITRATION PROCEDURES IN THIS SECTION 13.13, AND THEN
ONLY FOR THE ENFORCEMENT OF ANY ARBITRAL AWARD.  PROCESS MAY BE SERVED ON ANY
PARTY IN THE MANNER SET

15


--------------------------------------------------------------------------------




FORTH IN THIS AGREEMENT BY SUCH OTHER METHOD AUTHORIZED BY APPLICABLE LAW OR
COURT RULE.

IV.                                   EACH PARTY SHALL COOPERATE WITH THE OTHER
PARTIES IN MAKING FULL DISCLOSURE OF AND PROVIDING COMPLETE ACCESS TO ALL
INFORMATION AND DOCUMENTS REASONABLY REQUESTED BY THE OTHER PARTIES IN
CONNECTION WITH SUCH PROCEEDINGS, SUBJECT ONLY TO ANY CONFIDENTIALITY
OBLIGATIONS BINDING ON SUCH PARTY.

V.                                      JUDGMENT UPON THE AWARD RENDERED BY THE
ARBITRATION MAY BE ENTERED INTO ANY COURT HAVING JURISDICTION FOR AN ORDER OF
ENFORCEMENT THEREOF.


(B)                                 CONTINUED IMPLEMENTATION OF AGREEMENT

DURING THE PERIOD WHEN A DISPUTE IS BEING RESOLVED, THE PARTIES SHALL IN ALL
OTHER RESPECTS CONTINUE THEIR IMPLEMENTATION OF THIS AGREEMENT.


(C)                                  THIS SECTION 13.13 SHALL NOT RESTRICT LONE
STAR’S RIGHTS UNDER SECTION 13.1 TO BRING LEGAL ACTION IN ANY COURT HAVING
APPROPRIATE JURISDICTION, INCLUDING COURTS IN THE STATE OF TEXAS TO ENFORCE LONE
STAR’S RIGHTS IN ITS INTELLECTUAL PROPERTY AND/OR CONFIDENTIAL INFORMATION.


THIS SECTION 13.13 SHALL NOT RESTRICT VALIN MPM’S RIGHT UNDER SECTION 13.1 TO
BRING LEGAL ACTION IN ANY COURT HAVING APPROPRIATE JURISDICTION, INCLUDING
COURTS IN CHINA TO ENFORCE VALIN MPM’S RIGHTS IN ITS INTELLECTUAL PROPERTY
AND/OR CONFIDENTIAL INFORMATION.


13.14                     WAIVER.  UNLESS OTHERWISE PROVIDED FOR, FAILURE OR
DELAY ON THE PART OF ANY PARTY TO EXERCISE ANY RIGHT OR PRIVILEGE UNDER THIS
AGREEMENT SHALL NOT OPERATE AS A WAIVER OF SUCH RIGHT OR PRIVILEGE NOR SHALL ANY
PARTIAL EXERCISE OF ANY RIGHT OR PRIVILEGE PRECLUDE ANY FURTHER EXERCISE
THEREOF.  ANY WAIVER BY A PARTY OF A BREACH OF ANY TERM OR PROVISION OF THIS
AGREEMENT SHALL NOT BE CONSTRUED AS A WAIVER BY SUCH PARTY OF ANY SUBSEQUENT
BREACH, ITS RIGHTS UNDER SUCH TERM OR PROVISION, OR ANY OF ITS OTHER RIGHTS
HEREUNDER.


13.15                     FORCE MAJEURE.  NEITHER PARTY SHALL BE LIABLE FOR ANY
LOSS, DAMAGES OR PENALTY (OTHER THAN THE OBLIGATION TO PAY MONEY) RESULTING FROM
A DELAY IN DELIVERY OF INFORMATION OR SERVICES, AS APPLICABLE WHEN SUCH DELAY IS
DUE TO THE EVENT OF FORCE MAJEURE (DEFINED IN JV CONTRACT).


(A)                                  THE PARTY ENCOUNTERING FORCE MAJEURE SHALL
PROMPTLY INFORM THE OTHER PARTY IN WRITING AND SHALL FURNISH APPROPRIATE PROOF
OF THE OCCURRENCE AND DURATION OF EACH

16


--------------------------------------------------------------------------------




Force Majeure.  The Party encountering Force Majeure shall also use all
reasonable endeavors to terminate the Force Majeure.


(B)                                 IN THE EVENT OF FORCE MAJEURE, THE PARTIES
SHALL IMMEDIATELY CONSULT WITH EACH OTHER IN ORDER TO FIND AN EQUITABLE SOLUTION
AND SHALL USE ALL REASONABLE ENDEAVORS TO MINIMIZE THE CONSEQUENCES OF SUCH
FORCE MAJEURE.


13.16                     COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY
NUMBER OF COUNTERPARTS, EACH OF WHICH SHALL BE AN ORIGINAL, AND SUCH
COUNTERPARTS TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.  EXECUTION
MAY BE EFFECTED BY DELIVERY OF FACSIMILES OF SIGNATURE PAGES, WHICH SHALL BE
DEEMED ORIGINALS IN ALL RESPECTS.


13.17                     ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER
CONTRACTS CONTEMPLATED HEREIN CONSTITUTE THE ENTIRE AGREEMENT AMONG ALL PARTIES
WITH RESPECT TO THE SUBJECT MATTERS SET FORTH HEREIN AND THEREIN AND SUPERSEDE
ALL PRIOR DISCUSSIONS, NOTES, MEMORANDA, NEGOTIATIONS, UNDERSTANDINGS AND ALL
THE DOCUMENTS AND AGREEMENTS BETWEEN THEM RELATING TO THE SAME.  ALL DOCUMENTS,
AGREEMENTS, UNDERSTANDINGS AND CORRESPONDENCE BETWEEN THE PARTIES PRIOR TO THE
EXECUTION OF THIS AGREEMENT SHALL, WITH THE EXCEPTION OF ANY
NON-DISCLOSURE/CONFIDENTIALITY UNDERTAKINGS, BECOME NULL AND VOID AUTOMATICALLY
WHEN THIS AGREEMENT ENTERS INTO EFFECT.

[This space intentionally left blank.]

17


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day and
year noted below.

 

LONE STAR TECHNOLOGIES, INC.

HENGYANG VALIN MPM STEEL

 

TUBE CO., LTD

 

 

By:

/s/ Rhys J. Best

 

By:

/s/ Zhao JianHui

 

Name: Rhys J. Best

Name: Zhao JianHui

Title: Chairman/CEO

Title: Chairman/General Manager

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page of Technology Cross Licensing Agreement]

 

18


--------------------------------------------------------------------------------


Schedule A

Lone Star Technology

Intellectual Property and Technology related to Oil Country Tubular Goods (OCTG)
and welded extended surface tubing and high frequency resistance welded finned
tubes.

I.

Proprietary OCTG and Line Pipe Products and Services

 

A.

High collapse and high strength OCTG

 

B.

Enhanced properties with wall control

 

C.

Sour service grades

 

D.

Artic service grates

 

E.

Special clearance drift diameters

 

F.

Non-API casing sizes for unique well conditions

 

G.

High impact line pipe

 

H.

Lone Star Steel Technical Date Book

 

 

 

II.

Premium and Special Purpose Connections

 

A.

Threading: API

 

B.

Star Seal – couplings for drilling with casing

 

C.

Star Seal – flush joint connection for tight clearance horizontal drilling

 

D.

Star Seal – integral joint for combined loads

 

 

 

IV.

Other Important Lone Star Oilfield Product Applications

 

A.

Subsea pipelines

 

B.

Riser wear sleeves

 

C.

Drilling templates

 

D.

Liner hangers

 

E.

Sand screens

 

F.

Perforating guns

 

G.

Meter run tubing

 

H.

Crane hydraulic cylinders

 

I.

Seal-ring gaskets

 

J.

Jack-up leg chords

 

K.

Rig mast chord

 

L.

Rig mast lacing

 

M.

Blast joints

A-1


--------------------------------------------------------------------------------




 

 

N.

DH pump barrels

 

O.

DH pump parts

 

P.

Mud pump parts

 

Q.

Motor housings

 

R.

Top drive components

 

 

 

IV.

Mechanical Tubing Products and Processes

 

A.

Drawn over mandrel production technologies

 

B.

QDOM high strength precision mechanical tubing

 

C.

Push bench and other methods of drawing small diameter tubing

 

D.

ISO-TS 16949 Quality Management Systems for Automotive

 

The Parties agree to establish procedures to record the transfer by Lone Star
and receipt by Valin MPM of all Confidential Information, whether in written or
electronic format, related to Lone Star Technology.

The Parties will prepare an addendum to this Agreement that will be presented to
appropriate Chinese government authorities as part of obtaining approval for
this transaction.  The Parties agree that such addendum will not amend this
Agreement including Schedule A and Schedule B.

A-2


--------------------------------------------------------------------------------




PATENTS AND PENDING APPLICATIONS

TITLE

 

COUNTRY

 

App No./Pat No.

 

 

 

 

 

AEROCURVE FIN SEGMENT
M120.010

 

USA

 

Pat No. 6,234,245
Issued on 5/22/2001

 

 

 

 

 

PROCESS FOR MAKING A STRIP FROM A ROD
M120.006

 

USA

 

Pat. No. 5,638,714
Issued on 6/17/1997

 

 

 

 

 

TEXTURIZED FIN
M120.021

 

USA

 

Pat. No. 5,377,746

 

 

 

 

 

AERO CURVE FIN SEGMENT
M120.107.2

 

Japan

 

Appln. No. 2001-540314

 

 

 

 

 

AERO CURVE FIN SEGMENT
M120.017.3

 

Korea

 

Appln. No. 2002-7006273

 

 

 

 

 

TUBULAR MEMBERS AND THREADED CONNECTIONS FOR CASING DRILLING AND METHOD

 

USA

 

Pat. No. 6817633
November 16, 2004

 

 

 

 

 

TUBULAR GOODS WITH EXPANDABLE THREADED CONNECTIONS

 

USA

 

Pub. No. 2004/174017

 

 

 

 

 

STRETCH REDUCTION MILL

 

USA

 

Pat. No. 6128934

 

 

 

 

 

TUBULAR GOODS WITH THREADED INTEGRAL JOINT CONNECTIONS

 

USA

 

Appl. No. 11/227,399
Filed 9/15/05

 

 

 

 

 

SYSTEM AND METHOD FOR PRODUCING BIMETALLIC LINE PIPE

 

USA

 

Appl. No. 11/072,352
Filed 3/4/05

 

 

 

 

 

PUSH BENCH AND METHOD OF MANUFACTURING SMALL DIAMETER TUBING

 

USA

 

Appl. No. 11/038,807
Filed 1/19/05

 

 

 

 

 

TUBULAR GOODS WITH THREADED INTEGRAL JOINT CONNECTIONS

 

CHINA

 

CN 200510119937.1
Filed 9/16/05

 

 

 

 

 

SYSTEM AND METHOD FOR PRODUCING BIMETALLIC LINE PIPE

 

CHINA

 

CN 200510106723.0
Filed 9/16/05

 

 

 

 

 

PUSH BENCH AND METHOD OF MANUFACTURING SMALL DIAMETER TUBING

 

CHINA

 

CN 200510113245.6
Filed 9/16/05

 

A-3


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the Parties have executed this Schedule A as of the day and
year noted below.

LONE STAR TECHNOLOGIES, INC.

HENGYANG VALIN MPM STEEL

 

TUBE CO., LTD

 

 

By:

 

 

By:

 

 

(SIGNATURE)

(SIGNATURE)

 

 

 

 

 

 

(PRINT NAME)

(PRINT NAME)

 

 

 

 

 

 

(TITLE)

(TITLE)

 

 

 

 

 

 

(DATE)

(DATE)

 

A-4


--------------------------------------------------------------------------------


Schedule B

Areas of Potential Training

I.

Proprietary OCTG and Line Pipe Products and Services

 

A.

High collapse and high strength OCTG

 

B.

Enhanced properties with wall control

 

C.

Sour service grades

 

D.

Artic service grates

 

E.

Special clearance drift diameters

 

F.

Non-API casing sizes for unique well conditions

 

G.

High impact line pipe

 

H.

Lone Star Steel Technical Date Book

 

 

 

II.

Oilfield Products Processing Certifications and Technologies

 

A.

American Petroleum Institute

 

 

1.

API Q1: Specification for Quality

 

 

 

a.

API 5CT Certificate Casing and Tubing

 

 

 

b.

APT 5L Certificate Line Pipe

 

 

 

c.

API 5LD Certificate CRA Clad or Lined Steel Pipe

 

B.

American Association for Laboratory Accreditation

 

 

1.

A2LA Certificate

 

C.

ISO 9001: 2000 Quality Management Systems

 

 

1.

ISO 9001 Certificate

 

D.

ISO/IEC 17025 A2LA Accreditation Chemical and Physical Testing Labs

 

E.

American Bureau of Shipping: Certificate for Quality Assurance Program

 

 

1.

ABS Certificate

 

F.

QS9000

 

 

1.

QS9000 Certificate

 

G.

ISO 14001: Environmental Management Systems

 

 

1.

ISO 14001 Certificate

 

 

III.

Premium and Special Purpose Connections

 

A.

Threading: API

 

B.

Star Seal – couplings for drilling with casing

 

C.

Star Seal – flush joint connection for tight clearance horizontal drilling

 

D.

Star Seal – integral joint for combined loads

 

B-1


--------------------------------------------------------------------------------




 

IV.

Other Important Lone Star Oilfield Product Applications

 

A.

Subsea pipelines

 

B.

Riser wear sleeves

 

C.

Drilling templates

 

D.

Liner hangers

 

E.

Sand screens

 

F.

Perforating guns

 

G.

Meter run tubing

 

H.

Crane hydraulic cylinders

 

I

Seal-ring gaskets

 

J.

Jack-up leg chords

 

K.

Rig mast chord

 

L.

Rig mast lacing

 

M.

Blast joints

 

N.

DH pump barrels

 

O.

DH pump parts

 

P.

Mud pump parts

 

Q.

Motor housings

 

R.

Top drive components

 

 

 

V.

Mechanical Tubing Products and Processes

 

A.

Drawn over mandrel production technologies

 

B.

QDOM high strength precision mechanical tubing

 

C.

Push bench and other methods of drawing small diameter tubing

 

D.

ISO-TS 16949 Quality Management Systems for Automotive

 

B-2


--------------------------------------------------------------------------------


Schedule C

Valin MPM Improvements

The Parties agree to establish procedures to record the transfer by Valin MPM
and receipt by Lone Star of all Confidential Information, whether in writing or
electronic format, related to Valin MPM Improvements.


--------------------------------------------------------------------------------




Addendum to SCHEDULE A and SCHEDULE B

Lone Star Oilfield Technology Know How, Training and Support

This Addendum has been jointly prepared by Lone Star and Valin to provide a
summary of the Lone Star Technology including know how which is presently
expected to be licensed toHengyang Valin MPM Steel Tube Co., Ltd. (the “Valin
MPM”) under the Technology Cross License Agreement (TCLA).  This Addendum also
includes a summary of training which will be made available to the Valin MPM as
provided in the TCLA.  This Addendum will be added to Schedules A and B of the
TCLA.  However, this Addendum does not modify, revise or in any way change the
terms and conditions of the TCLA or Schedules A and B.

Lone Star will license the Valin MPM to use Lone Star technical know how
associated with the manufacture and sale of Lone Star Oil Country Tubular Goods
(OCTG) and Line Pipe as further defined in the TCLA.  Such know how will be
protected by the Valin MPM as Lone Star Confidential Information in accordance
with the TCLA.  Access to Lone Star know how will be provided through knowledge
integration programs, personnel development through exchange and cross training
and the sharing of technical papers.  Valin will pay the cost of such training
as further defined in the TCLA.

Some of the areas in which Lone Star has developed proprietary technology are
listed below.  Some of the proprietary technology and associated know how has
been developed under agreements with one or more third parties.  LONE STAR WILL
NOT MAKE AVAILABLE TO THE VALIN MPM ANY LONE STAR TECHNOLOGY OR ASSOCIATED KNOW
HOW WHICH IS SUBJECT TO VARIOUS RESTRICTIONS AND LIMITATIONS UNDER AGREEMENTS
BETWEEN LONE STAR AND THIRD PARTY LICENSORS.

Lone Star has pioneered many of the high-strength OCTG grades used today.  Many
of these proprietary technologies have resulted from work with industry standard
associations, from developing applied technology with leading energy companies
and other OEM’s to influence design specifications, and from long and extensive
experience with downhole casing string design and installation.  Some of the
products in which Lone Star has developed proprietary technical knowledge
include:

OCTG and Line Pipe Products and Services


1.                                       HIGH-COLLAPSE OCTG


1.1                                 HIGH-COLLAPSE OCTG ARE PROPRIETARY GRADE
CASINGS DESIGNED FOR OIL AND GAS WELLS WHERE HIGH EXTERNAL PRESSURES ARE
ANTICIPATED.  HIGH-COLLAPSE GRADES ARE


--------------------------------------------------------------------------------





AVAILABLE IN SPECIFIED MINIMUM YIELD STRENGTHS (SMYS) FROM 55 TO 125 KSI (380 TO
862 MPA).  CERTAIN PROCESS ROUTINGS MAY VARY BY SMYS TO MINIMIZE PRODUCTION
COSTS.  PROCESSING FOR HIGH-COLLAPSE OCTG IS BASED ON ADVANCED COMPRESSIVE
STRESS TECHNOLOGY. THE DESIGN AND FABRICATION OF THE HIGH-COLLAPSE GRADES IS
BASED ON THE DEVELOPMENT OF CARBON LOW ALLOY STEELS, AS WELL AS A TIGHT CONTROL
PROCESS FROM STEELMAKING TO THE ROLLING AND HEAT TREATMENT.


1.2                                 LICENSED KNOW HOW INCLUDES TECHNIQUES TO
PROVIDE:


(A)                                              EXCELLENT HARDENABILTY FOR
QUENCHED AND TEMPERED GRADES.


(B)                                             LOW RESIDUAL STRESSES.


(C)                                              FULLY TEMPERED MARTENSITIC
STRUCTURE FOR QUENCHED AND TEMPERED GRADES.


(D)                                             HIGH TEMPERING TEMPERATURE FOR
QUENCHED AND TEMPERED GRADES.


(E)                                              THROUGH-WALL MICROSTRUCTURAL
HOMOGENEITY.


(F)                                                FINE GRAIN STRUCTURE.


(G)                                             HIGH-IMPACT TOUGHNESS.


(H)                                             LOW WALL THICKNESS VARIATION
(ECCENTRICITY).


(I)                                                 LOW OVALITY.


1.3                                 ADVANCED COMPRESSIVE STRESS TECHNOLOGY


(A)                                              A LIBRARY OF APPROXIMATELY
FIFTY (50) PUBLISHED PAPERS, COVERING THE PRODUCTION OF HIGH-COLLAPSE STRENGTH
CASING BY CONTROLLING CERTAIN PRODUCT ATTRIBUTES INCLUDING: CIRCUMFERENTIAL
COMPRESSIVE YIELD STRENGTH, RESIDUAL STRESS. PROCESSES INCLUDE RADIAL
COMPRESSION (PROPRIETARY), ALLEVIATION OF THE BAUSSINGER EFFECT FROM ROTARY
STRAIGHTENING, AND DIMENSIONAL CONTROL.


(B)                                             CERTAIN UNPUBLISHED RESEARCH,
COVERING THE PRODUCTION OF HIGH-COLLAPSE STRENGTH CASING BY CONTROLLING CERTAIN
PROCESS ROUTES INCLUDING: RADIAL COMPRESSION, TUBE STRAIGHTENING, RELIEVING,
ANNEALING AND QUENCHING METHODS.


2.                                       HIGH-COLLAPSE SOUR-SERVICE OCTG


2.1                                 HIGH-COLLAPSE SOUR-SERVICE OCTG ARE
PROPRIETARY GRADE CASINGS DESIGNED FOR OIL AND GAS WELLS WHERE HIGH EXTERNAL
PRESSURES AND HYDROGEN SULFIDE ARE ANTICIPATED.  HIGH-COLLAPSE SOUR-SERVICE
GRADES ARE AVAILABLE IN SMYS FROM 80 TO 95 KSI (552 TO 655 MPA).  THE DESIGN AND
FABRICATION OF THE HIGH-COLLAPSE SOUR-SERVICE IS BASED ON THE DEVELOPMENT OF
CARBON LOW-ALLOY STEELS, AS WELL AS A TIGHT CONTROL PROCESS FROM STEELMAKING TO
THE ROLLING AND HEAT TREATMENT.


2.2                                 LICENSED KNOW HOW INCLUDES TECHNIQUES TO
PROVIDE:


(A)                                              CLEAN STEEL.


(B)                                             DEEP DESULFURIZATION.


(C)                                              LOW RESIDUAL-ELEMENTS CONTENTS 
(THIS WILL REQUIRE MODIFICATION OF MPM’S SCRAP SOURCING PRACTICES).


--------------------------------------------------------------------------------





(D)                                             TIGHT CONTROL OF CHEMICAL
COMPOSITION RANGE.


(E)                                              LOW RESIDUAL STRESSES.


(F)                                                EXCELLENT HARDENABILTY.


(G)                                             FULLY TEMPERED MARTENSITIC
STRUCTURE.


(H)                                             THROUGH-WALL MICROSTRUCTURAL
HOMOGENEITY.


(I)                                                 FINE GRAIN STRUCTURE.


(J)                                                 HIGH-IMPACT TOUGHNESS (CVN).


(K)                                              LOW WALL THICKNESS VARIATION
(ECCENTRICITY).


(L)                                                 LOW OVALITY.


3.                                       HIGH-STRENGTH OCTG


3.1                                 HIGH-STRENGTH OCTG ARE DESIGNED FOR DEEP
WELLS SERVICE WHERE HIGH STRENGTH WITH GOOD DUCTILITY AND FRACTURE TOUGHNESS ARE
REQUIRED.   THESE SPECIALIZED PRODUCTS HAVE STRENGTHS RANGING FROM SMYS 110 TO
150 KSI (758 TO 1034 MPA).  THE INCREASE OF THE YIELD STRENGTH REDUCES STEEL
DUCTILITY AND FRACTURE TOUGHNESS. LONE STAR HAS DEVELOPED GRADES THAT OPTIMIZE
THIS TRADE-OFF, AND ENSURE HIGH YIELD STRENGTH AS WELL AS GOOD DUCTILITY AND
FRACTURE TOUGHNESS.  THE TOUGHNESS OF STEEL CAN USUALLY BE TRACED BACK DIRECTLY
TO ITS MICROSTRUCTURE. THE DESIGN AND FABRICATION OF THE HIGH-STRENGTH GRADES IS
BASED ON THE DEVELOPMENT OF CR-MO STEELS, AS WELL AS A TIGHT CONTROL PROCESS
FROM STEELMAKING TO THE ROLLING AND HEAT TREATMENT.


3.2                                 LICENSED KNOW HOW INCLUDES TECHNIQUES TO
PROVIDE:


(A)                                              EXCELLENT HARDENABILTY.


(B)                                             FULLY TEMPERED MARTENSITIC
STRUCTURE.


(C)                                              THROUGH-WALL MICROSTRUCTURAL
HOMOGENEITY.


(D)                                             FINE GRAIN STRUCTURE.


(E)                                              HIGH-IMPACT TOUGHNESS (CVN AND
KIC).


(F)                                                LOW WALL THICKNESS VARIATION
(ECCENTRICITY).


(G)                                             LOW OVALITY.


4.                                       GREEN TUBE MANUFACTURE AND PIPE
FINISHING


4.1                                 “GREEN TUBE” IS A UNITED STATES DEPARTMENT
OF COMMERCE NOMENCLATURE FOR A PIPE SOLD FOR QUENCHING AND TEMPERING AND
FINISHING INTO OCTG.   GREEN TUBES ARE A SUBSET OF HIGH-COLLAPSE, HIGH-COLLAPSE
SOUR-SERVICE AND HIGH-STRENGTH OCTG. THE DESIGN AND FABRICATION OF THE GREEN
TUBES IS BASED ON THE DEVELOPMENT OF CARBON LOW ALLOY AND CR-MO STEELS, AS WELL
AS A TIGHT CONTROL PROCESS FROM STEELMAKING TO THE ROLLING.


4.2                                 LICENSED KNOW HOW INCLUDES TECHNIQUES TO
PROVIDE:


(A)                                              PROPER CHEMISTRY SELECTION.


(B)                                             CLEAN STEEL.


(C)                                              DEEP DESULFURIZATION.


 


--------------------------------------------------------------------------------





(D)                                             LOW RESIDUAL-ELEMENTS CONTENTS 
(THIS WILL REQUIRE MODIFICATION OF MPM’S SCRAP SOURCING PRACTICES).


(E)                                              TIGHT CONTROL OF CHEMICAL
COMPOSITION RANGE.


(F)                                                CONTROL OF PIPE OUTSIDE
DIAMETER (OD).


(G)                                             LOW WALL THICKNESS VARIATION
(ECCENTRICITY).


(H)                                             LOW OVALITY.


5.                                       ARCTIC SERVICE GRADE OCTG


5.1                                 ARCTIC SERVICE OCTG IS DESIGNED TO USED IN
COLD ENVIRONMENTS THAT NEED GOOD LOW TEMPERATURE TOUGHNESS TO AVOID BRITTLE
FAILURE. LONE STAR´S LOW TEMPERATURE SERIES HAVE BEEN DESIGNED TO COPE WITH
ARCTIC ENVIRONMENTS AND PERMAFROST PROBLEMS. THESE SPECIALIZED PRODUCTS HAVE
YIELD STRENGTHS RANGING FROM SMYS 55 TO 125 KSI (380 TO 862 MPA). IN FRIGID
ZONES - DUE TO COLD EMBRITTLEMENT - HIGH NOTCH TOUGHNESS AT LOW TEMPERATURE FOR
CASING AND TUBING IS REQUIRED IN ORDER TO WITHSTAND SHOCK DURING HANDLING -
STORAGE, MAKEUP AND RUNNING. THIS TECHNOLOGY COVERS TWO SEPARATE PROCESSING
ROUTES:


(A)                                              CONTROLLED ROLLING FOR LOWER
STRENGTH SEAMLESS TUBULARS.


(B)                                             QUENCHING AND TEMPERING FOR
HIGHER STRENGTH TUBULARS.


(C)                                              LONE STAR THINKS THAT
CONTROLLED-ROLLING TECHNOLOGY FOR SKELP FOR ERW TUBULARS CAN BE ADAPTED TO HOT
ROLLING FOR SEAMLESS TUBULARS TO ELIMINATE THE QUENCHING AND TEMPERING SEAMLESS
MILL USUALLY REQUIRE EVEN FOR LOW-STRENGTH ARCTIC-SERVICE TUBULARS SMYS 55-65
KSI (380-483 MPA).


5.2                                 LICENSED KNOW HOW INCLUDES TECHNIQUES TO
PROVIDE:


(A)                                              FORMULATION OF TOUGHNESS
TARGETS.


(B)                                             CHEMISTRY SELECTION.


(C)                                              CLEAN STEEL.


(D)                                             DEEP DESULFURIZATION.


(E)                                              LOW RESIDUAL-ELEMENTS CONTENTS 
(THIS WILL REQUIRE MODIFICATION OF VALIN’S SCRAP SOURCING PRACTICES).


(F)                                                TIGHT CONTROL OF CHEMICAL
COMPOSITION RANGE.


(G)                                             ROLLING TEMPERATURES AND
REDUCTION (SMYS 55 - 65 KSI (380 - 483 MPA).


(H)                                             EXCELLENT HARDENABILTY (SMYS 80
- 125 KSI (552 - 862 MPA).


(I)                                                 FULLY TEMPERED MARTENSITIC
STRUCTURE (SMYS 80 - 125 KSI (552 - 862 MPA).


(J)                                                 THROUGH-WALL MICROSTRUCTURAL
HOMOGENEITY (SMYS 80 - 125 KSI (552 - 862 MPA).


(K)                                              FINE GRAIN STRUCTURE.


(L)                                                 HIGH-IMPACT TOUGHNESS (CVN).


(M)                                           LOW WALL THICKNESS VARIATION
(ECCENTRICITY).


(N)                                             LOW OVALITY.


--------------------------------------------------------------------------------





6.             CRITICAL SERVICE (CO2) GRADE OCTG


6.1                                 LONE STAR´S CRITICAL SERVICE TUBULARS HAVE
BEEN DESIGNED TO FACE CERTAIN CO2 CORROSIVE ENVIRONMENTS AT A RELATIVELY LOW
COST. THESE SPECIALIZED PRODUCTS HAVE YIELD STRENGTHS RANGING FROM SMYS 55 TO 75
KSI (380 TO 517 MPA).


6.2                                 CARBON DIOXIDE (CO2) IS A WEAKLY ACIDIC GAS,
WHICH BECOMES CORROSIVE WHEN IT DISSOLVES IN WATER. CORROSION OF CARBON STEEL
TAKES TWO FORMS.: 1) LOCALIZED CORROSION (PITTING, MESA TYPE, FLOW INDUCED
CORROSION) AND 2) GENERAL CORROSION.  THE CO2 CORROSION - SWEET CORROSION - CAN
BE HANDLED USING CRAS (CORROSION RESISTANT ALLOYS). HOWEVER, FOR CERTAIN
CO2 ENVIRONMENTS AND PRODUCTION CONDITIONS, CRA SHOULD NOT BE ECONOMICALLY
JUSTIFIED. BASED ON SPECIFIC APPLICATIONS: LONE STAR HAS DEVELOPED 3 GRADES FOR
THIS CRITICAL SERVICE: 13% CR, 4% CR AND 1%CR STEEL.


6.3                                 LICENSED KNOW HOW FOR THESE GRADES INCLUDES:


(A)                                              CHEMISTRY SELECTION.


(B)                                             CLEAN STEEL.


(C)                                              DEEP DESULFURIZATION.


(D)                                             LOW RESIDUAL-ELEMENTS CONTENTS
(THIS WILL REQUIRE MODIFICATION OF MPM’S SCRAP SOURCING PRACTICES).


(E)                                              TIGHT CONTROL OF CHEMICAL
COMPOSITION RANGE.


(F)                                                QUENCHING AND TEMPERING
PRACTICES FOR THE 13 CR GRADE.


(G)                                             QUENCHING AND TEMPERING
PRACTICES FOR THE 4 AND 1% CR GRADE IF REQUIRED.


(H)                                             LOW WALL THICKNESS VARIATION
(ECCENTRICITY).


(I)                                                 LOW OVALITY.


7.                                       SPECIAL CLEARANCE DRIFT DIAMETER OCTG


7.1                                 THE DRIFT DIAMETER IS THE INSIDE DIAMETER
(ID) THAT THE PIPE MANUFACTURER GUARANTEES PER SPECIFICATIONS. NOTE THAT THE
NOMINAL INSIDE DIAMETER IS NOT THE SAME AS THE DRIFT DIAMETER BUT IS ALWAYS
SLIGHTLY LARGER. THE DRIFT DIAMETER IS USED BY THE WELL PLANNER TO DETERMINE
WHAT SIZE TOOLS OR CASING STRINGS CAN LATER BE RUN THROUGH THE CASING, WHEREAS
THE NOMINAL INSIDE DIAMETER IS USED FOR FLUID VOLUME CALCULATIONS SUCH AS MUD
CIRCULATING TIMES AND CEMENT SLURRY PLACEMENT CALCULATIONS.


7.2                                 OVER-SIZE DRIFT DIAMETERS PERMIT THE USE OF
LARGER, MORE EFFICIENT DRILL BIT SIZES FOR WELL CONSTRUCTION.  THE LARGER HOLE
ALSO PROVIDES MORE ROOM FOR FISHING OPERATIONS.


7.3                                 OVER-SIZE DRIFTS REQUIRE BETTER-THAN-API
CONTROL OF DIMENSIONS. LONE STAR WAS THE FIRST PIPE MANUFACTURER IN THE WORLD TO
OFFER OVER-SIZE DRIFT CASING, AND HAS CONTINUED PROCESS REFINEMENTS TO BROADEN
THE RANGE OF TUBE OD/WALL COMBINATIONS THAT ALLOW OVERSIZE DRIFTS.  LONE STAR
ADVANCED PROCESSING TECHNIQUES FOR THE MANUFACTURE AND PROCESSING OF ERW OCTG
FOR OVERSIZE DRIFT.  LONE STAR THINKS


--------------------------------------------------------------------------------





PORTIONS OF THESE PROCESSES ARE APPLICABLE TO THE MANUFACTURES AND HEAT
TREATMENT OF SEAMLESS OCTG.


7.4                                 LICENSED KNOW HOW FOR THESE GRADES INCLUDES:


(A)                                              DIMENSIONAL CONTROL DURING
ROLLING AND HEAT TREATMENT.


8.                                       NON-API SIZE OCTG FOR UNIQUE WELL
CONDITIONS


8.1                                 AS STATED ABOVE, DRIFT DIAMETER IS THE
INSIDE DIAMETER (ID) THAT THE PIPE MANUFACTURER GUARANTEES PER SPECIFICATIONS. A
SUBSET OF OVER-SIZE DRIFT DIAMETERS ARE NON-API OUTSIDE DIAMETER (OD) SIZE OCTG
THAT PERMIT THE USE OF LARGER, MORE EFFICIENT DRILL BIT SIZES FOR WELL
CONSTRUCTION.  THE LARGER HOLE ALSO PROVIDES MORE ROOM FOR FISHING OPERATIONS.


8.2                                 BEYOND PIPE DIMENSIONAL CONTROL FOR NON-API
OD SIZE OCTG PRODUCTS, SPECIAL ATTENTION MUST BE PAID TO CONNECTION DESIGN AND
MANUFACTURE TO ALLOW INTERCHANGEABILITY WITH API OR PROPRIETARY CONNECTIONS
WHILE MAINTAINING THE BURST INTEGRITY OF THE NON-API OD PIPE.


8.3                                 LICENSED KNOW HOW FOR THIS PRODUCT INCLUDES:


(A)                                              DIMENSIONAL CONTROL DURING
ROLLING AND HEAT TREATMENT.


(B)                                             THREADED CONNECTION DESIGN.


(C)                                              THREADING PRACTICE.


9.                                       OCTG FOR STEAM ASSISTED GRAVITY
DRAINAGE (SAGD) APPLICATIONS.


9.1                                 STEAM ASSISTED GRAVITY DRAINAGE (SAGD) IS A 
THERMAL PRODUCTION METHOD FOR HEAVY OIL, AND BITUMINOUS SANDS, THAT PAIRS A
HIGH-ANGLE INJECTION WELL WITH A NEARBY PRODUCTION WELL DRILLED ALONG A PARALLEL
TRAJECTORY. THE PAIR OF HIGH-ANGLE WELLS IS DRILLED WITH A VERTICAL SEPARATION
OF ABOUT 5 M [16 FT]. STEAM IS INJECTED INTO THE RESERVOIR THROUGH THE UPPER
WELL. AS THE STEAM RISES AND EXPANDS, IT HEATS UP THE HEAVY OIL, REDUCING ITS
VISCOSITY. GRAVITY FORCES THE OIL TO DRAIN INTO THE LOWER WELL WHERE IT IS
PRODUCED. BITUMINOUS SANDS ARE EXPECTED TO BE A MAJOR FUTURE SOURCE OF OIL FOR
THE AMERICAS, AND IT IS ESTIMATED THAT 80% OF THESE SANDS WILL BE ACCESSABLE
ONLY BY SAGD.  PURPOSE-MADE AND PROCESSED TUBULARS ARE BETTER FOR THIS
APPLICATION THAT API COMMODITY GRADE TUBULARS.


9.2                                 CASING AND CONNECTION REQIUREMENTS INCLUDE
RESISTANCE TO COMBINED HIGH COMPRESSION AND BENDING LOADS, WITH FLUCTATING
TEMPERATURES. SAGD GRADES ARE AVAILABLE IN SMYS FROM 55 AND 80 KSI (380 AND 552
MPA).


9.3                                 LICENSED KNOW HOW FOR THIS PRODUCT INCLUDES:


(A)                                              CHEMISTRY SELECTION.


(B)                                             HEAT TREATING PRACTICE.


(C)                                              CONNECTION DESIGN AND THREADING
PRACTICE.


10.                                 ENHANCED-BURST OCTG


10.1                           MANUFACTURING METHODS TO PRODUCE ENHANCED
PROPERTIES WITH BETTER THAN API 5CT WALL CONTROL.  THIS IS AN EXTRAPOLATION OF
PROCESSES USED TO MANUFACTURE ERW TUBULARS AND MAY NOT BE APPLICABLE TO MPM.


--------------------------------------------------------------------------------





10.2                           LICENSED KNOW HOW FOR THIS PRODUCT INCLUDES:


(A)                                              PIPE HOT ROLLING PRACTICE.


(B)                                             92.5% MINIMUM REMAINING BODY
WALL (RBW).


(C)                                              95% MINIMUM RBW.


(D)                                             NON-DESTRUCTIVE TESTING (NDT)
TESTING PROCEDURES.


11.                                 EXPANDABLE TUBULARS


11.1                           EXPANDABLE TUBULARS ARE USED IN OIL AND GAS
DRILLING TO MAINTAIN FAVORABLE WELLBORE SIZES IN WELLS REQUIRING MULTIPLE, OR
POSSIBLY UNFORESEEN, CASING STRINGS.  THE FINAL MANUFACTURING STEP IS PERFORMED
DOWNHOLE AFTER THE CASING STRING HAS BEEN CEMENTED IN PLACE, BUT BEFORE THE
CEMENT HAS SET.  EXPANSION AFTER RUNNING ALLOWS BETTER HYDRAULICS FOR
CEMENTING.  LONE STAR IS CURRENTLY LIMITED BY EXISTING AGREEMENTS FROM LICENSING
ANY THIRD PARTY TO USE LONE STAR TECHNOLOGY AND KNOW HOW RELATED TO LONE STAR’S
CURRENT EXPANDABLE TUBULAR PRODUCT LINE.  LONE STAR WILL WORK WITH MPM TO
DEVELOP AN EXPANDABLE CASING PRODUCT CONSISTENT WITH THE FORTHCOMING
SPECIFICATION API 5SET (SOLID EXPANDABLE TUBULARS) AND SUBJECT TO THE
LIMITATIONS OF LONE STAR’S EXISTING AGREEMENTS.


11.2                           LICENSED KNOW HOW INCLUDES TECHNIQUES TO PROVIDE:


(A)                                              CHEMISTRY SELECTION CONSISTENT
WITH API 5SET.


(B)                                             CLEAN STEEL.


(C)                                              DEEP DESULFURIZATION.


(D)                                             LOW RESIDUAL-ELEMENTS CONTENTS
(THIS WILL REQUIRE MODIFICATION OF MPM’S SCRAP SOURCING PRACTICES).


(E)                                              CONTROL OF PIPE OUTSIDE
DIAMETER (OD).


(F)                                                LOW WALL THICKNESS VARIATION
(ECCENTRICITY).


12.                                 HIGH-TOUGHNESS LINE PIPE


12.1                           FORMULATION OF TOUGHNESS TARGETS.


12.2                           CARBON EQUIVALENT AND TOUGHNESS TARGETS.


12.3                           ADVANCED TECHNICAL INDUSTRY PAPERS.


(A)                                              A LIBRARY OF APPROXIMATELY
FORTY (40) PUBLISHED PAPERS, COVERING THE PRODUCTION OF HIGH TOUGHNESS LINE PIPE
FROM GRADES X-42 TO X-120.  NOTE THAT GRADES ABOVE X-80 WILL NOT BE NEEDED BY
VALIN MPM AS GRADES ABOVE X-80 OCCUR IN PIPE ODS LARGER THAN VALIN MPM INTENDS
TO PRODUCE.


(B)                                             CERTAIN UNPUBLISHED RESEARCH,
COVERING THE PRODUCTION OF HIGH-TOUGHNESS LINE PIPE USING ACCELERATED COOLING OF
PIPE.


13.                                 MANUFACTURING AND TECHNICAL APPLICATIONS OF
API (5CT) AND ISO (11960) PRODUCT STANDARDS.


13.1                         IN ADDITION TO BEING KNOWLEDGEABLE IN API AND ISO
STANDARDS, CERTAIN LONE STAR EMPLOYEES OCCUPY SEVERAL KEY POSITIONS IN OIL
INDUSTRY TUBULAR STANDARDIZATION ORGANIZATIONS:


--------------------------------------------------------------------------------





(A)                                              CHAIR OF API MANUFACTURERS
ADVISORY GROUP.


(B)                                             CO-CHAIR OF API SC5.


(C)                                              API REPRESENTATIVE TO ISO-TC175
LIAISON.


(D)                                             LONE STAR KNOWLEDGE OF API 5CT
SUBTLETIES HAS ALREADY RESULTED IN A MORE EFFICIENT LAYOUT OF MPM’S LARGE OD
OCTG FINISHING FLOOR.


14.                                 NON-DESTRUCTIVE TESTING


14.1                           DATA COLLECTION/USE FOR LOAD RESISTANCE FACTOR
DESIGN (LRFD) CASING DESIGN.


14.2                           EXPERTISE IN ISO REQUIREMENTS FOR GLOBAL
STANDARDIZATION.


15.                                 PROPRIETARY DOWN HOLE CASING STRING DESIGN
SOFTWARE.


15.1                         LONE STAR USES THREE CASING STRING DESIGN METHODS
CODED INTO SOFTWARE AND IS DEVELOPING A FOURTH AND PROPOSES A FIFTH.  THE
PROPOSED PROGRAM WOULD RESIDE ON A SOFT-KEY ACCESSIBLE WEBSITE FOR USE BY VALIN
MPM PARTNERS.


(A)                                              INDUSTRY COMMON DESIGN PRACTICE
            (LSS CASING II).


(B)                                             MAXIMUM LOAD
                                 (LSS CASING III).


(C)                                              EQUIVALENT TRIAXIAL STRESS
                 (LSS CASING IV).


(D)                                             LOAD RESISTANCE FACTOR DESIGN
         (LSS CASING V UNDER DEVELOPMENT).


(E)                                              LOAD RESISTANCE FACTOR DESIGN
II      (LSS CASING VI PROPOSED).


15.2                         CASINGS II-V ARE RESTRICTED ACCESS BY PREVIOUS
LICENSE AGREEMENTS.  LONE STAR WILL DEVELOP CASING VI FOR USE BY VALIN MPM
SUBJECT TO ANY LIMITATIONS IN LONE STAR’S EXISTING AGREEMENTS.


15.3                         LRFD-II FOR HIGH-PRESSURE HIGH-TEMPERATURE (HP-HT)
WELLS (LSS CASING VI)


(A)                                              LSS CASING VI IS PROPOSED NEW
PROGRAM.  IT IS NOT INTENDED FOR LICENSE OR SALE.  ALTHOUGH CASING VI WILL
INCORPORATE ALL OF THE CAPABILITIES OF LSS CASING II-IV, IT WILL ADD LOAD
RESISTANCES FACTOR DESIGN (LRFD) METHODOLOGY  BASED ON ISO TR-10400.


(B)                                             LRFD II WOULD COMBINE ISO
TR-10400 CONSTITUTIVE EQUATIONS AND OTHER PROPRIETARY LIMIT STATE FUNCTIONS WITH
PERFORMANCE PARAMETERS TO QUANTIFY THE RESISTANCE.  STATISTICAL ANALYSIS AND
MANUFACTURING PROCESS KNOWLEDGE ARE THEN APPLIED TO DETERMINING THE STOCHASTIC
PERFORMANCE OF THE POPULATION.  LOT PERFORMANCE WOULD EVALUATED STATISTICALLY
AND IS UNDERSTOOD BY CONSIDERING THE MANUFACTURING PROCESS.


16.                                 PRODUCT INFORMATION


16.1                           LONE STAR STEEL TECHNICAL DATA BOOKS


(A)                                              LONE STAR STEEL TECHNICAL DATA
BOOKS ARE THE DEFACTO INDUSTRY STANDARDS FOR ALL API, OCTG AND LINE PIPE.


16.2                           DATABASED TAILORED PRODUCT INFORMATION TEMPLATES
AND PACKETS


(A)                                              A EXCEL-BASED PROPRIETARY
SOFTWARE APPLICATION TO GENERATE FOR PRODUCT INFORMATION SHEETS, AN ITEM
FREQUENTLY REQUESTED TUBULAR DISTRIBUTORS AND END-USERS.


--------------------------------------------------------------------------------




17.           Improved threading of API Connections


17.1                         API SR22

Users and manufacturers can meet API requirements for connection tolerances and
still potentially have connections with very limited leak resistance.  This
deficiency and API 8-Round connections is now addressed by API SR22 to provide a
reliable performance-based connection that is fit for purpose.  Gauging methods
are changed, leak resistance ratings incorporate the effect of tension, makeup
criteria include both torque and position aspects, and connection tolerances are
improved.


17.2                         SR22 SPECIFICATIONS ADDRESS DIMENSIONS, GAUGING,
COUPLING SURFACE TREATMENT, THREAD FORM, MAKEUP, AND OPTIONAL ID BORE
PROVISIONS.  THE KEY API LTC PERFORMANCE PARAMETERS ARE:


(A)                                              TURNS MAKEUP,


(B)                                             THREAD TAPER,


(C)                                              COUPLING OD AND


(D)                                             THREAD FORM.


17.3                         THE NUMBER OF TURNS OF MAKEUP REQUIRED VARIES
DEPENDING ON DIAMETER AND GRADE.  IMPORTANT MAKEUP PARAMETERS ARE:


(A)                                              THREAD COMPOUND AND


(B)                                             SURFACE FINISH TO AVOID GALLING
(TIN PLATING OR PHOSPHATING, FOR EXAMPLE)


(C)                                              AND SEAL CLEARANCES IN THE
THREAD FORM.


17.4                         TIN PLATING IS REQUIRED ON C90 AND HIGHER GRADES
FOR IMPROVED LEAK RESISTANCE.


17.5                         ADVANTAGES OF SR22 INCLUDE:


(A)                                              QUANTIFIABLE PERFORMANCE-BASED
RATING;


(B)                                             ROOT CAUSE FAILURE ANALYSIS;


(C)                                              IMPROVED ACCURACY AND
REPEATABILITY OF PITCH DIAMETER (PD) MEASUREMENT.


17.6                         LICENSED KNOW HOW INCLUDES:


(A)                                              TOOLING SPECIFICATIONS.


(B)                                             SOFTWARE PROGRAMMING FOR OKUMA
NC THREADERS.


(C)                                              GAUGING PRACTICE.


18.                                 STAR SEAL PROPRIETARY PREMIUM AND
SEMI-PREMIUM CONNECTIONS


18.1                         STAR SEAL-CDC (CASING DRILLING CONNECTION)
(SEMI-PREMIUM)


(A)                                              CASING DRILLING IS A PROCESS
THAT USES STANDARD OILFIELD CASING TO DRILL THE WELL AND THEN LEAVES IT IN PLACE
TO CASE THE WELL. THIS PROCESS MAKES IT POSSIBLE TO SPEED UP DRILLING 20 TO 30
PERCENT OR MORE, BY ELIMINATING DRILL-STRING TRIPPING AND THE PROBLEMS
ASSOCIATED WITH IT. DRILL BITS AND OTHER DOWNHOLE TOOLS ARE LOWERED AND
RETRIEVED VIA WIRELINE INSIDE THE CASING AND LATCHED TO THE BOTTOM-MOST JOINT OF
CASING. CASING DRILLING IS USED FOR SURFACE CASINGS STRING FOR CERTAIN OFFSHORE
WELLS IN AROUND THE PACIFIC RIM AND SEVERAL NICHE DRILLING APPLICATIONS IN NORTH
AMERICA.


--------------------------------------------------------------------------------



(B)                                             STAR SEAL-CDC IS FIELD-PROVEN
CONNECTION SPECIFICALLY DESIGNED BALANCE THE HIGHER TORQUE REQUIREMENT OF CASING
DRILLING WITH THE ECONOMICS REQUIRED CASING DRILLING STRING IN THE NORTH
AMERICAN MARKET.


(C)                                              LONE STAR CONDUCTED CONNECTION
EVALUATION AND SUPPLIED THE CASING STRING FOR THE FIRST WELL DRILLED FROM A
DEDICATED CASING DRILLING RIG.


18.2                           STAR SEAL - FJ: FLUSH JOINT CONNECTION FOR SLIM
HOLE AND HORIZONTAL WELLS. (PREMIUM)


(A)                                              STAR SEAL-FLUSH JOINT (SS-FJ™)
IS A TRUE-FLUSH OD INTEGRAL JOINT CONNECTION DESIGNED FOR MODERATE INTERNAL
PRESSURE APPLICATIONS WHERE TENSION, COMPRESSION OR BENDING LOADS AND ANNULAR
CLEARANCE ARE SIGNIFICANT CONCERNS.  SS-FJ™ IS AVAILABLE IN OUTSIDE DIAMETERS
FROM 4-1/2 THROUGH 8-5/8 INCHES IN WALLS FROM .250 TO .500 INCHES.  THREAD
FEATURES ARE:


(B)                                             CLOSE-TOLERANCE HOOKED THREADS
VIRTUALLY ELIMINATE THREAD PULLOUT.


(C)                                              RUGGED THREAD SEAL (5 THREADS
PER INCH).


(D)                                             SHALLOW STAB FLANK ANGLES TO
INCREASE THE CONNECTION’S COMPRESSIVE CAPACITY.


(E)                                              CONNECTION INSIDE DIAMETER AND
PIPE BODY ARE FLUSH TO PROVIDE A SMOOTH TRANSITION AREA.


(F)                                                AXIAL METAL-TO-METAL SEAL.


(G)                                             15-DEGREE RADIAL TORQUE SHOULDER
TO STRICTLY CONTROL MAKE-UP POSITION.


(H)                                             QUALIFICATION TESTING FOR SS-FJ
TO CAL-II OF ISO-36789 IS UNDERWAY.  SS-FJ HAS BEEN IN PRODUCTION FOR OVER THREE
(3) YEARS AND SEVERAL MILLION FEET HAVE BEEN SHIPPED AND RUN SUCCESSFULLY.


18.3                           STAR SEAL – IJ: INTEGRAL JOINT FOR COMBINED
LOADS.  (PREMIUM)


(A)                                              STAR SEAL-INTEGRAL JOINT
(SS-IJ™) IS A NEAR-FLUSH OD INTEGRAL JOINT CONNECTION DESIGNED FOR MODERATE TO
HIGH INTERNAL PRESSURE APPLICATIONS WHERE TENSION, COMPRESSION OR BENDING LOADS
AND ANNULAR CLEARANCE ARE SIGNIFICANT CONCERNS.  SS-IJ™ IS AVAILABLE IN OUTSIDE
DIAMETERS FROM 4-1/2 THROUGH 8-5/8 INCHES IN WALLS FROM .250 TO .500 INCHES.


(B)                                             SS-IJ™ TAKES ADVANTAGE OF THE
ADDITIONAL WALL THICKNESS MADE POSSIBLE BY FORMING THE PIPE END TO INCREASE
TENSILE EFFICIENCY. CLOSE-TOLERANCE HOOKED THREADS VIRTUALLY ELIMINATE THREAD
PULLOUT.


(C)                                              RUGGED THREAD SEAL (5 THREADS
PER INCH).


(D)                                             SHALLOW STAB FLANK ANGLES TO
INCREASE THE CONNECTION’S COMPRESSIVE CAPACITY.


(E)                                              CONNECTION INSIDE DIAMETER AND
PIPE BODY ARE FLUSH TO PROVIDE A SMOOTH TRANSITION AREA.


(F)                                                AXIAL METAL-TO-METAL SEAL.


(G)                                             15-DEGREE RADIAL TORQUE SHOULDER
TO STRICTLY CONTROL MAKE-UP POSITION.


--------------------------------------------------------------------------------





18.4                           STAR SEAL-TC: COUPLED CONNECTION FOR
HIGH-PRESSURE HIGH-TEMPERATURE (HP-HT) WELLS. (SEMI-PREMIUM)


(A)                                              STAR SEAL-TC (THREADED AND
COUPLED) USES A NEAR PERFECT BUTTRESS THREAD DESIGNED FOR WELLS WHERE MODERATE
TO HIGH INTERNAL PRESSURE AND HIGH-TENSION LOADS ARE CONCERNS.  STAR SEAL-TC IS
AVAILABLE IN OUTSIDE DIAMETERS FROM 4-1/2 THROUGH 9-5/8 INCHES IN WALLS FROM
.250 TO .500 INCHES.


(B)                                             JOINT STRENGTH IS EQUAL TO API
BUTTRESS, AND BURST RATING IS EQUAL TO 100 % OF PIPE BODY.  STAR SEAL-TC TAKES
ADVANTAGE OF ITS SUPERIOR SEALING ABILITY MADE POSSIBLE BY THE REDUCED
CLEARANCES BETWEEN THREADS AND THE USE OF TIN COATED COUPLINGS TO MAKE A
VIRTUALLY LEAK PROOF CONNECTION. IMPROVED THREAD TOLERANCES REDUCE
THREAD-TO-THREAD CLEARANCES. THREAD FEATURES ARE:


(C)                                              RUGGED, FIELD-PROVEN
BUTTRESS-TYPE THREAD PROVIDES DURABILITY AND HIGH TENSION STRENGTH.


(D)                                             RESTRICTED, FAVORABLE TOLERANCES
ENSURE SEALING AT END OF PIN.


(E)                                              DUCTILE PLATING ON COUPLING TO
IMPROVE SEALING, REDUCE TORQUE AND INHIBIT GALLING.


(F)                                                COMPATIBILITY WITH API
BUTTRESS THREADS AND RUNNING EQUIPMENT.


(G)                                             JOINT STRENGTHS AND INTERNAL
YIELD RATINGS EQUAL THOSE OF THE CORRESPONDING SIZE AND GRADE API BUTTRESS
CONNECTION.


(H)                                             COUPLING EXTENSION TO STIFFEN
AND REDUCE HOOP STRESS.


18.5                           STAR SEAL –HW (HEAVY WALL) FOR THICK-WALL
HIGH-PRESSURE CASING HIGH-PRESSURE HIGH-TEMPERATURE (HP-HT) WELLS.  (PREMIUM)


(A)                                              SS-HW HAS BEEN RUN SUCCESSFULLY
IN STRINGS TO SET TO OVER 24,000 FT (7,300 M). SS-HW USES A NEAR PERFECT
BUTTRESS THREAD DESIGNED FOR WELLS WHERE MODERATE TO HIGH INTERNAL PRESSURE AND
HIGH-TENSION LOADS ARE CONCERNS.  SS-HW IS AVAILABLE IN OUTSIDE DIAMETERS FROM
5-1/2 THROUGH 14 INCHES IN WALLS FROM .500 TO .800 INCHES. 


(B)                                             JOINT STRENGTH AND BURST RATING
ARE EQUAL TO 100 % OF PIPE BODY.  STAR SEAL-HW TAKES ADVANTAGE OF ITS SUPERIOR
SEALING ABILITY MADE POSSIBLE BY THE REDUCED CLEARANCES BETWEEN THREADS AND THE
USE OF TIN COATED COUPLINGS TO MAKE A VIRTUALLY LEAK PROOF CONNECTION.


19.                                 OTHER IMPORTANT LONE STAR OILFIELD PRODUCT
APPLICATION SOLUTIONS DEVELOPED FROM FIELD WORK WITH CUSTOMERS AND TECHNICAL
EXPERTISE AND KNOW HOW FOR SEVERAL NICHE PRODUCTS INCLUDE:


19.1                           SUBSEA PIPELINES – A SUBSET OF PIPELINES FOR
OFFSHORE USE USUALLY MADE TO CUSTOMER PROPRIETARY SPECIFICATIONS INSTEAD OF API
STANDARDS.


19.2                           RISER WEAR SLEEVES - SACRIFICIAL WEAR RESISTANT
STEEL TUBE INSERTS TO PROTECT FOR OFFSHORE WELL DRILLING RISERS.


--------------------------------------------------------------------------------





19.3                         DRILLING TEMPLATES – PIPE FOR FABRICATED FRAMES
ANCHORED TO THE SEAFLOOR TO WHICH AN OFFSHORE PLATFORM MAY BE ATTACHED.


19.4                         LINER HANGER TUBE - TUBE FROM WHICH TO CONSTRUCT A
MECHANICAL DEVICE TO ANCHOR A “LINER”.  A LINER IS A CASING STRING THAT DOES NOT
EXTEND TO THE TOP OF THE WELLBORE, BUT INSTEAD IS ANCHORED OR SUSPENDED FROM
INSIDE THE BOTTOM OF THE PREVIOUS CASING STRING.


19.5                         SAND SCREENS TUBES – TUBES UPON WHICH TO ASSEMBLE
SAND SCREENS.  SAND SCREENS ARE A METAL FILTER ASSEMBLIES USED TO SUPPORT AND
RETAIN WELLBORE FORMATION SAND OR THE SAND PLACED DURING GRAVEL PACK OPERATIONS.


19.6                         JACK-UP LEG CHORDS – HIGH-STRENGTH STRUCTURAL PIPE
FOR STRUCTURAL MEMBERS FOR “JACK-UP RIG” LEGS.  A JACK-UP RIG IS A
SELF-CONTAINED COMBINATION DRILLING RIG AND FLOATING BARGE, FITTED WITH LONG
SUPPORT LEGS THAT CAN BE RAISED OR LOWERED INDEPENDENTLY OF EACH OTHER.


19.7                         RIG MAST CHORD - MILD STEEL STRUCTURAL PIPE FOR THE
MAIN STRUCTURAL MEMBERS FOR DRILLING RIG “MASTS” – THE STRUCTURE USED TO SUPPORT
THE CROWN BLOCKS AND THE DRILLSTRING.  A LAND RIG MAST MUST HAVE VERY GOOD
STIFFNESS, BECAUSE IT WILL BE LAID DOWN WHEN THE RIG IS MOVED.


19.8                         RIG MAST LACING - MILD STEEL STRUCTURAL PIPE FOR
THE STRUCTURAL MEMBERS FOR DRILLING RIG “MASTS” – THE STRUCTURE USED TO SUPPORT
THE CROWN BLOCKS AND THE DRILL STRING.  A LAND RIG MAST MUST HAVE VERY GOOD
STIFFNESS, BECAUSE IT WILL BE LAID DOWN WHEN THE RIG IS MOVED.


19.9                         BLAST JOINTS – THICK-WALLED AND/OR CARBIDE-COVERED
TUBES WHICH ARE RUN WITH OCTG TUBING STRINGS OPPOSITE PERFORATIONS IN DUAL
COMPLETIONS OR DIRECTLY BELOW THE TUBING HANGER IN SAND FRAC SITUATIONS, TO
MINIMIZE THE EFFECT OF EXTERNAL EROSIVE ACTION.


19.10                   DH PUMP BARRELS – TUBES FOR DOWNHOLE (DH) PUMP BARRELS. 
DH PUMPS ARE PART OF AN ARTIFICIAL-LIFT SYSTEM THAT USES ELECTRICALLY DRIVEN
SUBMERSIBLE CENTRIFUGAL PUMP SPECIFICALLY CONFIGURED TO SUIT THE PRODUCTION AND
WELLBORE CHARACTERISTICS OF A GIVEN APPLICATION.


19.11                   DH PUMP PARTS - TUBES FOR DOWNHOLE (DH) PUMP PARTS.  DH
PUMPS ARE PART OF AN ARTIFICIAL-LIFT SYSTEM THAT USES ELECTRICALLY DRIVEN
SUBMERSIBLE CENTRIFUGAL PUMP SPECIFICALLY CONFIGURED TO SUIT THE PRODUCTION AND
WELLBORE CHARACTERISTICS OF A GIVEN APPLICATION.


19.12                   MUD PUMP PARTS - TUBES FOR PARTS FOR OIL AND GAS WELL
DRILLING FLUID (MUD) PUMPS.


19.13                   TOP DRIVE COMPONENTS – TUBES FOR A TOPDRIVE, THE DEVICE
THAT TURNS THE DRILLSTRING. TOPDRIVES CONSIST OF ONE OR MORE MOTORS (ELECTRIC OR
HYDRAULIC) CONNECTED WITH APPROPRIATE GEARING TO A SHORT SECTION OF PIPE CALLED
A QUILL, THAT IN TURN MAY BE SCREWED INTO A SAVER SUB OR THE DRILLSTRING ITSELF.
THE TOPDRIVE IS SUSPENDED FROM THE HOOK, SO THE ROTARY MECHANISM IS FREE TO
TRAVEL UP AND DOWN THE DERRICK. THIS IS RADICALLY DIFFERENT FROM THE MORE
CONVENTIONAL ROTARY TABLE AND KELLY METHOD OF TURNING THE DRILLSTRING BECAUSE IT
ENABLES DRILLING TO BE DONE WITH THREE JOINT STANDS


--------------------------------------------------------------------------------





INSTEAD OF SINGLE JOINTS OF PIPE. MODERN TOPDRIVES ARE A MAJOR IMPROVEMENT TO
DRILLING RIG TECHNOLOGY AND ARE A LARGE CONTRIBUTOR TO THE ABILITY TO DRILL MORE
DIFFICULT EXTENDED-REACH WELLBORES.


19.14                   NOTE THAT THE ABOVE PRODUCTS DESCRIBED INCLUDE TUBES
MADE THE BY THE DRAWN OVER MANDREL (DOM) PROCESS AND PIPE.  ALSO, THAT MPM’S
EQUIPMENT LIMITATIONS MAY EXCLUDE CERTAIN OF THESE PRODUCTS.


20.                                 MECHANICAL TUBING PRODUCTS AND PROCESSES


20.1                           DRAWN OVER MANDREL (DOM) PRODUCTION TECHNOLOGIES.


(A)                                              COLD DRAWN OVER MANDREL (DOM) -
TUBING IS PULLED BOTH THROUGH A DIE AND OVER A MANDREL TO ACCURATELY AND
PRECISELY SIZE THE TUBE’S OD, WALL AND/OR ID DIMENSIONS. TUBES PRODUCED BY THE
DOM PROCESS RESULTS IN CLOSER TOLERANCES, SMOOTHER SURFACES, AND GREATER
STRENGTH. IN ADDITION TO ROUND TUBES, SHAPES SUCH AS SQUARES, HEXAGONS, OVALS,
AND RECTANGLES CAN BE PRODUCED.


(B)                                             QDOM – QUENCHED AND TEMPERED
HIGH-STRENGTH DOM TUBING FOR APPLICATIONS  THAT REQUIRE VERY HIGH STRENGTH AND
HIGH TOUGHNESS (CVN).


20.2                           PUSHBENCH AND OTHER METHODS OF DRAWING SMALL
DIAMETER TUBING.


(A)                                              A “PUSHBENCH”, FOR THE PURPOSES
OF VALIN MPM, IS A COMPACT REPLICATABLE DRAW SHOP FOR THE COLD FINISHING SHORT
AND MEDIUM LENGTH 10 FT (3M) TUBES.


(B)                                             THE PUSHBENCH FUNCTIONS SIMILAR
TO A MACHINING CELL.


(C)                                              BEYOND GENERAL MANUFACTURING
PUSHBENCHS MAY OFFER PARTICULAR ADVANTAGE  FOR FINISHING AUTOMOTIVE TUBULARS FOR
SUSPENSION, TRANSMISSION AND STEER APPLICATIONS AND POSSIBLY DOOR INTRUSION
BEAMS.


(D)                                             DOM NICHE PRODUCTS INCLUDE:


(E)                                              PERFORATING GUN TUBES – TUBES
FOR A DEVICE USED TO PERFORATE OIL AND GAS WELLS IN PREPARATION FOR PRODUCTION.
THE “GUNS” ARE SHAPED EXPLOSIVE CHARGES MOUNTED IN THE TUBE HOUSING FOR EASY
DEPLOYMENT.


(F)                                                METER RUN TUBES – TUBES WITH
CALIBRATED INSIDE DIAMETERS TO ALLOW ACCURATE  FLOW RATE MEASUREMENT OF LIQUID
OR GASES INTO PIPELINES.


(G)                                             SEAL-RING GASKET TUBES – TUBES
USED TO MAKE SEAL RINGS FOR PROCESS PLANT PIPING AND TO MAKE METAL-JACKETED
GASKETS.  METAL-JACKETED GASKETS, CONSIST OF A METALLIC OUTER SHELL WITH EITHER
A METALLIC OR NON-METALLIC ASBESTOS FREE FILLER. THE FILLER MATERIAL GIVES THE
GASKET RESILIENCE, WHILE THE METAL JACKET PROTECTS THE FILLER AND RESISTS
PRESSURES, TEMPERATURES AND CORROSION. METAL-JACKETED GASKETS ARE USED FOR HEAT
EXCHANGERS, PUMPS AND VALVES.


21.                                 FINTUBE TECHNOLOGY


21.1                         FINNED TUBES ARE USED PRIMARILY FOR HEAT RECOVERY
STEAM GENERATION IN COAL AND NATURAL GAS FIRED POWER PLANTS. STEEL STRIP, WITH
DIMENSIONS DETERMINED BY PLANT


--------------------------------------------------------------------------------





FUEL ARE ELECTRIC RESISTANCE WELDED TO THE OD SURFACE OF STEEL TUBULARS,
EFFECTIVELY INCREASING THEIR SURFACE AREA RELATIVE TO THEIR VOLUME, THUS
INCREASING HEAT CONDUCTION EFFICIENCY.  LONE STAR TECHNOLOGIES’ FINTUBE
SUBSIDIARY IS A RECOGNIZED WORLD LEADER IN FINNING TECHNOLOGY.


21.2                         FIN DESIGN AND FINTUBE MANUFACTURE ARE COVERED BY
SEVERAL PATENTS LICENSED TO THE JOINT VENTURE, AMONG WHICH ARE:


(A)                                              AEROCURVE FIN SEGMENT, USA PAT
NO. 6,234,245.


(B)                                             PROCESS FOR MAKING STRIP FROM
ROD, USA PAT. NO.5,638,714.


(C)                                              TEXTURIZED FIN, USA PAT. NO.
5,377,746.


21.3                         LICENSED KNOW HOW INCLUDES:


(A)                                              EQUIPMENT SPECIFICATIONS AND
OPERATION.


--------------------------------------------------------------------------------




Some Definitions

API 
                                                                                                                 
American Petroleum Institute.  A standardization organization composed of
manufacturers, users and other interested parties.  API publishes product
standards for the oil and gas industry that are used worldwide.  API standards
are consensus standards.  Consensus standards are those for which a consensus
can be reached on solutions that meet both the requirements of business and the
broader needs of society, such as the needs of stakeholder groups like consumers
and users.

Burst
                                                                                                            
The pressure at which pipe ruptures.

Internal
Yield                                                                      The
pressure which generates at stress equal to the specified minimum yield strength
(SMYS) of the steel on the inside diameter of the tube wall pipe or tube.

ISO 
                                                                                                                  
“ISO” standards are published by the International Organization for
Standardization (ISO). ISO is a network of the national standards institutes of
156 countries, operating on the basis of one member per country.  A Central
Secretariat in Geneva, Switzerland coordinates the system.  ISO standards are
consensus standards, and cover products and services beyond the oil and gas
industry. “Iso” is Greek for “equal”.  ISO is used the name for the
organization, instead of International Organization for Standardization, to keep
from having different abbreviations in different languages.

Pipe
                                                                                                                  
Tubulars that are finished products: Casing, Tubing, Line Pipe, Drill Pipe,
Standard Pipe and Piling.

Non-API OD                                                                     
Pipe diameters not listed in the current Edition of API 5CT (Casing and Tubing).

OCTG
                                                                                                        
Oil Country Tubular Goods: pipe used in the drilling and production of oil and
gas wells - Casing, Tubing, Drill Pipe and Couplings.

OEM
                                                                                                             
Original Equipment Manufacturers.  OEMs are companies that build products, or
components, which are used in products sold by another company.

Riser                                                                                                                 
A large-diameter pipe that connects a subsea Blowout Preventer (BOP) stack to a
floating surface rig to take drilling fluid returns to the surface.


--------------------------------------------------------------------------------




Without the riser, the drilling fluid would simply spill out of the top of the
stack onto the seafloor. The riser might be loosely considered a temporary
extension of the wellbore to the surface.

SMYS                                                                                                          
Specified Minimum Yield Strength.  Steel strength listed in a given standard
used to calculate some performance properties for pipe or tubes, particularly in
API and ISO standards.

Tube
                                                                                                             
Tubulars that is used to make a finished product: Bushings, bearings, housings,
cylinders etc.


--------------------------------------------------------------------------------